Exhibit 10.2

LOGO [g95256img0001.jpg]

EXECUTION COPY

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of

the Commission pursuant to the Company’s application requesting confidential
treatment

under Rule 24b-2 of the Exchange Act.

LICENSE AND OPTION AGREEMENT

by and between

COLEY PHARMACEUTICAL GROUP, INC.

and

MERCK & CO., INC.

April 11, 2007

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.



--------------------------------------------------------------------------------

LOGO [g95256img0001.jpg]

 

TABLE OF CONTENTS

 

Section

   Page

LICENSE AND OPTION AGREEMENT

   1

Recitals

   1

Final Recital

   1

Main Text

   1

1. DEFINITIONS AND INTERPRETATION

  

A. Definitions

   1

B. Interpretation

   12

2. GRANT OF RIGHTS

   13

2.1 Coley Technology

   13

2.2 Non-Exclusive License Grant

   13

2.3 Right to Sublicense

   13

2.4 Grant-back License

   13

2.5 No Implied Licenses

   14

3. OPTION FOR ADDITIONAL FIELDS

   14

3.1 Option to Additional Fields

   14

3.2 Option Notice Period

   14

3.3 Exercise of Option

   14

3.4 Option Exercise Fee

   14

3.5 Option Maintenance Fee

   14

3.6 Non-impairment

   15

4. DEVELOPMENT, DOCUMENTATION AND TECHNICAL SUPPORT

   15

4.1 Merck Responsible for Development

   15

4.2 Documentation, CpG 7909 and Technical Support

   15

4.3 Daily Dose Limit

   16

4.4 Appointment of Liaisons

   16

5. MANUFACTURE AND SUPPLY

   16

5.1 Manufacturing and Supply

   16

6. LICENSE FEE AND MILESTONE PAYMENTS

   17

6.1 License Fee

   17

6.2 Milestone Payments

   17

6.3 Payment of Milestones

   18

6.4 Skipped Milestones

   18

6.5 Pandemic Influenza Product

   18

7. ROYALTIES

   18

7.1 Payment of Royalties; Royalty Rates and Royalty Term; Accounting and Records

   18

7.2 End of Royalty Term

   20

7.3 Change in Sales Practices

   20

7.4 Royalty Abatement

   20

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

i



--------------------------------------------------------------------------------

LOGO [g95256img0001.jpg]

 

7.5 Audit of Records

   21

7.6 Compulsory Licenses

   22

8. PHARMACOVIGILANCE

   22

8.1 Adverse Experience Reporting

   22

8.2 Written Notice of Adverse Experiences to Other Party

   22

8.3 Interpretation

   23

8.4 Further Activities

   23

9. CONFIDENTIALITY

   24

9.1 Non-Disclosure Obligation

   24

9.2 Limitation on Exclusions

   24

9.3 Required Disclosure

   25

9.4 Disclosure of Financial Terms

   25

9.5 SEC Filings

   25

9.6 Publicity/Use of Names

   26

9.7 Publications and Presentations

   26

10. INTELLECTUAL PROPERTY RIGHTS

   26

10.1 Inventionship

   26

10.2 Filing, Prosecution and Maintenance of Patents by Coley

   26

10.3 Information and Cooperation

   26

10.4 Interference, Opposition, Reexamination and Reissue

   26

10.5 Enforcement and Defence

   27

10.6 Ownership of Information and Inventions

   28

11. TERM AND TERMINATION

   28

11.1 Term

   28

11.2 Termination for Convenience

   29

11.3 Termination of this Agreement for Cause

   29

11.4 Sale of Remaining Inventory

   29

11.5 Effect of Termination of this Agreement

   29

11.6 Surviving Provisions

   30

11.7 Sell Down Right

   30

11.8 Termination by Merck Pursuant to Section 11.3(b)

   30

12. REPRESENTATIONS, WARRANTIES, LIABILITY AND INDEMNITY

   31

12.1 Mutual Representations and Warranties

   31

12.2 Additional Representations of Coley

   31

12.3 Additional Representation and Covenants

   32

12.4 Warranty Disclaimer

   33

12.5 Limited Liability

   33

12.6 Indemnity by Merck

   33

12.7 Indemnity by Coley

   34

12.8 Notification of Claims; Conditions to Indemnification Obligations

   34

13. TAXES AND COST OF AGREEMENT

   34

13.1 Withholding Tax

   34

13.2 Costs of Agreement

   35

14. DISPUTE RESOLUTION

   35

14.1 Arbitration

   35

14.2 Certain Definition

   36

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

ii



--------------------------------------------------------------------------------

LOGO [g95256img0001.jpg]

 

14.3 Relief from Performance during Force Majeure

   36

15. MISCELLANEOUS

   36

15.1 Notices

   36

15.2 Integration

   37

15.3 Amendment

   38

15.4 Severability of Provisions

   38

15.5 Affiliates

   38

15.6 No Waiver

   38

15.7 Waiver of Rules of Construction

   38

15.8 Assignment/Change of Control

   38

15.9 Counterparts

   39

15.10 Governing Law and Jurisdiction

   39

15.11 Third Party Beneficiaries

   40

15.12 Independent Contractors

   40

15.13 Cumulative Remedies

   40

15.14 Waiver of Rule of Construction

   40

15.15 Further Assurances

   40

SCHEDULE 1.17 COLEY PATENT RIGHTS

SCHEDULE 1.22 DESCRIPTION OF CpG 7909

SCHEDULE 1.53 OHRI AGREEMENT

SCHEDULE 1.73 UIRF AGREEMENT

SCHEDULE 9.6 PRESS RELEASE

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

iii



--------------------------------------------------------------------------------

LOGO [g95256img0001.jpg]

 

LICENSE AND OPTION AGREEMENT

THIS LICENSE AND OPTION AGREEMENT (this “Agreement”) is entered into as of
April 11, 2007 (the “Effective Date”), by and between COLEY PHARMACEUTICAL
GROUP, INC., a Delaware corporation having an address of 93 Worcester Street,
Suite 101, Wellesley, Massachusetts 02481 (“Coley”) and MERCK AND CO, INC., a
corporation organized and existing under the laws of New Jersey, with its
principal business office located at One Merck Drive, P.O. Box 100, Whitehouse
Station, New Jersey 08889 (“Merck”). Each of Merck and Coley is sometimes
referred to individually herein as a “Party” and collectively as the “Parties”.

BACKGROUND

Coley Controls Patent Rights, know-how and technology regarding its proprietary
oligonucleotide CpG 7909, for use as a Vaccine Adjuvant to enhance the efficacy
of Vaccines. Merck is a leading manufacturer of Vaccines and other related
biological products. Merck wishes to Develop, use and Manufacture or have
Manufactured CpG 7909 as a Vaccine Adjuvant for co-formulating with Antigen(s)
in certain Vaccines and to Develop, Manufacture and/or have Manufactured and
Commercialize the resultant Products. Additionally, Merck wishes to obtain an
Option to exploit CpG 7909 in certain other Vaccines. Coley desires to license
to Merck Coley Patent Rights, Coley Know-How and other technology for such
purposes and to grant an Option to Merck consistent with this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the sufficiency which is acknowledged
by both Parties, the Parties hereto, intending to be legally bound, hereby agree
as follows:

1. DEFINITIONS AND INTERPRETATION

 

A. Definitions

Whenever used in this Agreement with an initial capital letter, the terms
defined in this Article 1 shall have the meanings specified.

1.1 “Act” means, as applicable, the United States Federal Food, Drug and
Cosmetic Act, 21 U.S.C. §§ 301 et seq., and/or the Public Health Service Act, 42
U.S.C. §§ 262 et seq. and regulations promulgated thereunder, as such may be
amended from time to time.

1.2 “Additional Fields” means any and all uses in humans of Vaccines that are
indicated and/or used for the following Indications (each of which constitutes
an “Additional Field”):

(a) [***] Alzheimer’s Disease

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

1



--------------------------------------------------------------------------------

LOGO [g95256img0001.jpg]

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

1.3 “Additional Product” means any Vaccine which contains CpG 7909 co-formulated
with one or more Antigen using the Delivery Method for any and all uses in an
Additional Field for which Merck has exercised its Option under this Agreement.

1.4 “Adjuvant(s)” means a compound, complex or other agent that induces or
modulates a clinically relevant immune response to an Antigen or Antigens
contained in a Vaccine, including but not limited to CpG 7909, whether in raw,
purified or formulated form.

1.5 “Affiliate” means, with respect to a Person, any corporation or business
entity of which at least fifty percent (50%) of the securities or other
ownership interests representing the equity, the voting stock or general
partnership interest are owned, controlled or held, directly or indirectly, by
such Person.

1.6 “Antigen” means any ingredient that, either alone or as a part of a Vaccine,
elicits a specific immune response to itself and/or to a pathogenic
micro-organism or human self protein, including, but not limited to, live
attenuated micro-organisms, whole killed micro-organisms or subunit Vaccine
(including but not limited to, polysaccharides, polysaccharide conjugates,
peptides, recombinant proteins, glycolipids and fragments thereof). The term
“Antigen” includes all salts and esters thereof.

1.7 “Applicable Laws” means all applicable provisions of constitutions,
statutes, laws, rules, treaties, regulations, orders and decrees of all
applicable federal, state, local governmental and/or supranational authorities.

1.8 “Business Day” means a day other than a Saturday, Sunday or public holiday
in the location where notice is being received or where an activity pursuant to
this Agreement occurs.

1.9 “Calendar Quarter” means the period beginning on the Effective Date and
ending on the last day of the calendar quarter in which the Effective Date
falls, and thereafter each successive period of three (3) consecutive calendar
months ending on March 31, June 30, September 30 or December 31.

1.10 “Calendar Year” means a twelve-month period commencing on January 1 and
ending on December 31.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

2



--------------------------------------------------------------------------------

LOGO [g95256img0001.jpg]

 

1.11 “cGMP” or “current Good Manufacturing Practices” means all laws and
regulations relating to the manufacture of CpG 7909 and/or Product, including
but not limited to the current Good Manufacturing Practices as specified in the
United States Code of Federal Regulations and/or in the EU Good Manufacturing
Guidelines, Q7A Good Manufacturing Practice Guidance for Active Pharmaceutical
Ingredients (also known as Annex 18 to EudraLex Volume 4, “European Commission
Guide to Good Manufacturing Practice for Medicinal Products”), as are in effect
on the Effective Date and as may be modified or supplemented during the term of
this Agreement, and all other Applicable Laws.

1.12 “Change of Control” means with respect to a Party: (a) the sale of all or
substantially all of such Party’s assets or business relating to this Agreement
or a Product; (b) a merger, reorganization or consolidation involving such Party
in which the voting securities of such Party outstanding immediately prior
thereto cease to represent at least fifty percent (50%) of the combined voting
power of the surviving entity immediately after such merger, reorganization or
consolidation; (c) a Person or entity, or group of Persons or entities, acting
in concert acquire more than fifty percent (50%) of the voting equity securities
or management control of such Party, or (d) with respect to Coley alone, the
provision or gaining, by a Third Party, of a controlling interest in CpG 7909
(whether alone or included in the Adjuvant business at Coley).

1.13 “Clinical Trial” means a clinical study of a Product involving the
administration of Product to patients, and includes any Phase I Clinical Trial,
Phase II Clinical Trial and Phase III Clinical Trial, as applicable.

1.14 “Coley Information” means any and all Information Controlled by Coley,
and/or its Affiliates, to the extent that such Information relates to CpG 7909
or the research, Development, Manufacture, marketing, use or sale of CpG 7909 in
Products in the Territory.

1.15 “Coley Inventions” means any and all Improvements and/or Inventions
Controlled by Coley, and/or its Affiliates, to the extent that such Improvements
and/or Inventions relate to CpG 7909.

1.16 “Coley Know-How” means all information, materials and technology, including
but not limited to, Coley Information, Improvements and Coley Inventions,
patentable or otherwise, which during the term of this Agreement are (a) in the
Control of Coley or its Affiliates, (b) not generally known, (c) not based on,
derived or arising out of Merck Information, and (d) necessary or useful to
Merck in the Fields in the Territory, including without limitation, in
connection with the research, Development, Manufacture, or use of CpG 7909 or
use of CpG 7909 in Products in the Territory.

1.17 “Coley Patent Right(s)” means all Patent Rights Controlled by Coley as of
the Effective Date, including those listed in Schedule 1.17, or Controlled by
Coley during the Term of this Agreement, which claim or cover CpG 7909 or the
use, formulation or Manufacture of CpG 7909 or Products in the Territory.

1.18 “Coley Technology” means any and all Coley Know-How and Coley Patent
Rights.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

3



--------------------------------------------------------------------------------

LOGO [g95256img0001.jpg]

 

1.19 “Commercialization” or “Commercialize” means any and all activities
directed to the commercialization of a Product before and after Marketing
Authorization has been obtained, including pre-launch and post-launch marketing,
promoting, distributing (including logistics and order fulfilment), offering to
sell and selling a Product, importing a Product for sale and interacting with
Regulatory Authorities regarding the foregoing. When used as a verb,
“Commercializing” means to engage in Commercialization and “Commercialized” has
a corresponding meaning.

1.20 “Competing Pharma Change of Control” means a Change of Control involving a
Person or group of Persons acting in concert (a) with annual worldwide sales of
human pharmaceutical, Vaccine and/or biological products greater than [***],
(b) that sell human pharmaceutical, Vaccine and/or biological products where
such Person or group of Persons have a market capitalization greater [***]) or
(c) having an active clinical development or commercialization program for any
Vaccine within a Field.

1.21 “Control”, “Controls” “Controlled” or “Controlled by” means (a) with
respect to any item of or right under Merck Patents, Coley Patent Rights, Coley
Know-How or any Information disclosed or provided by Merck or Coley to the other
Party under this Agreement, the possession of (whether by ownership or license,
other than pursuant to this Agreement) such item or right, and the ability of a
Party to grant access to, or a license or sublicense of, such item or right as
provided for herein without violating the terms of any agreement or other
arrangement with any Third Party existing at the time such Party would be
required hereunder to grant the other Party such access or license or
sublicense, and (b) with respect to CpG 7909 and/or Coley Technology, the
possession by Coley of the right to supply such CpG 7909 and/or Coley Technology
to Merck as provided herein and without violating the terms of any agreement or
arrangement with any Third Party existing at the time such Party would be
required hereunder to provide such CpG 7909 and/or Coley Technology. For
avoidance of doubt, intellectual property rights that are Controlled by a Coley
Affiliate shall be deemed to be Controlled by Coley.

1.22 “CpG 7909” means the Adjuvant Controlled by Coley that is a proprietary
immunomodulatory oligonucleotide containing unmethylated cytosine and guanine
dinucleotides whose sequence has been defined by Coley as CpG 7909 which acts as
an agonist of toll-like receptor 9 to modulate the immune response. CpG 7909 is
described more fully on Schedule 1.22 attached hereto.

1.23 “Currency”, “Dollars” or “$” means United States dollars.

1.24 “Delivery Method” means delivery of Product by [***] delivery.

1.25 “Development”, “Develop” or “Developed” means, with respect to each
Product, all non-clinical and clinical activities, including Clinical Trials,
required to obtain and maintain Marketing Authorization of such Product
(including activities directed towards obtaining additional Indications) in
accordance with this Agreement on and after the Effective Date and up to and
following the obtaining of Marketing Authorization of such Product. For

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

4



--------------------------------------------------------------------------------

LOGO [g95256img0001.jpg]

 

purposes of clarity, these activities include, without limitation, test method
development and stability testing, regulatory toxicology, animal studies,
formulation, process development, manufacturing, manufacturing scale-up,
development-stage manufacturing, quality assurance/quality control development,
statistical analysis and report writing, and Clinical Trial design and
operations. When used as a verb, “Developing” means to engage in Development and
“Developed” has a corresponding meaning.

1.26 “Drug Master File” means a drug master file document on file with a
Regulatory Authority containing detailed information about the manufacturing of
CpG 7909, e.g., but not limited to, information describing the manufacturing
site, the manufacturing facility, the operating procedures, the personnel, the
manufacture and control of CpG 7909 and CpG 7909 intermediates.

1.27 “EMEA” means the European Medicines Agency or any successor entity.

1.28 “EU Major Market Country” means, with respect to the Filing or approval of
a Marketing Authorization, any of Germany, France, United Kingdom, Italy or
Spain, or the Filing or approval of a Marketing Authorisation from the EMEA
covering the entire European Union.

1.29 “Existing Agreements” means (a) the Disclosure Agreement Two Way between
Merck and Coley dated November 11, 2005 and (b) the Disclosure Agreement among
Merck, Coley and [***] effective October 10, 2006.

1.30 “FDA” means the United States Food and Drug Administration or any successor
agency or authority thereto.

1.31 “Fee” means any one or more of the License Fee, Milestone Payments,
Exercise Fee and Option Maintenance Fee.

1.32 “Fields” means all uses in humans of Vaccines that is indicated and/or used
for the following Indications (each of which constitutes a “Field”):

[***]

[***]

[***]

d.         [***] Alzheimer’s Disease

“Field” also includes any Additional Field for which Merck has exercised the
Option under Article 3.

1.33 “Filing” means the acceptance by an applicable Regulatory Authority of an
application for a Marketing Authorization for review by such Regulatory
Authority.

1.34 “First Commercial Sale” means, with respect to a Product in any country in
the Territory, the first sale, transfer or disposition for value or for end use
or consumption of

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

5



--------------------------------------------------------------------------------

LOGO [g95256img0001.jpg]

 

such Product in such country after Marketing Authorization has been received in
such country; provided, that, (a) any sale to a Related Party shall not
constitute a First Commercial Sale unless the Related Party is the last entity
in the distribution chain of the Product; (b) any distribution of samples with
respect to a Product will not constitute a First Commercial Sale; and (c) any
sale or other distribution for use in a Clinical Trial or for compassionate use
in which no monetary consideration is paid to Merck will not constitute a First
Commercial Sale.

1.35 “Force Majeure” means any occurrence beyond the reasonable control of a
Party that (a) prevents or substantially interferes with the performance by such
Party of any of its obligations hereunder and (b) occurs by reason of any act of
God, flood, fire, explosion, earthquake, strike, lockout, labor dispute,
shortage or inavailability of adequate materials needed to manufacture CpG 7909
or Product (unless such shortage is caused by the Party seeking to invoke Force
Majeure protection), casualty or accident, or war, revolution, civil commotion,
act of terrorism, blockage or embargo, or any injunction, law, order,
proclamation, regulation, ordinance, demand or requirement of any government or
of any subdivision, authority or representative of any such government (unless
such governmental act was the direct result of a Party’s failure to comply with
Applicable Law).

1.36 “[***]” means [***].

1.37 “Improvement(s)” means any Invention or any enhancement, modification or
derivative made under this Agreement, whether or not patentable, in the
Manufacture, formulation, ingredients, preparation, presentation, means of
delivery (including device), dosage or packaging of CpG 7909 or Product(s),
whether made by Merck, Merck’s Related Parties, Coley, Coley’s Related Parties,
Merck suppliers or other Persons acting on behalf of Merck, Coley suppliers or
other Persons acting on behalf of Coley.

1.38 “IND” means (a) an Investigational New Drug Application, as defined in the
Act and the regulations promulgated thereunder, or any successor application or
procedure required to Initiate clinical testing of a Product in humans in the
United States; (b) a counterpart of an Investigational New Drug Application that
is required in any other country or region in the Territory before beginning
clinical testing of a Product in humans in such country or region; and (c) all
supplements and amendments to any of the foregoing.

1.39 “Indication” means the primary disease and the variants or sub-divisions or
sub-classifications within such primary disease for all relevant populations and
sub-populations. [***] However, if (a) Merck is already Developing or has
obtained Marketing Authorization of a Product for [***], then subsequent
Development or approval of an Indication for [***] in a sub-population shall not
be considered an additional Indication; (b) Merck is already Developing or has
obtained Marketing Authorization of a Product for [***], then subsequent
Development or approval of an Indication for [***] in a sub-population shall not
be considered an additional Indication, and (c) if Merck is already Developing
or has obtained Marketing Authorization of a Product for [***], then subsequent
Development or approval of an Indication for [***] in a sub-population shall not
be considered additional Indication(s). [***] For example, for purposes of this
Agreement, [***].

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

6



--------------------------------------------------------------------------------

LOGO [g95256img0001.jpg]

 

1.40 “Information” means any and all information and data, including all
scientific, pre-clinical, clinical, regulatory, manufacturing, marketing,
financial and commercial information or data, whether communicated in writing or
orally or by any other method, and is developed or invented solely by employees
of one Party or other persons not employed by the other Party or its Affiliates
and acting on behalf of the first Party.

1.41 “Initiates”, “Initiated” or “Initiation” means, with respect to a Clinical
Trial, the administration of the first dose to a patient in such Clinical Trial.

1.42 “Invention” means any process, method, composition of matter, article of
manufacture, discovery or finding, whether patentable or not, that is conceived
and/or reduced to practice under and as a result of, and within the scope of,
the work performed under this Agreement.

1.43 “Liabilities” means claims, losses, liabilities, costs, expenses or damage
of any kind and however arising, including investigative costs, court costs,
legal fees, penalties, fines and interest and including those which are
prospective or contingent.

1.44 “Major Market Country” means, with respect to the Filing or approval of a
Marketing Authorization, any of USA or an EU Major Market Country.

1.45 “Manufacture”, “Manufacturing” and “Manufactured” means all operations,
including, without limitation, the acquisition of materials, production,
packaging, labelling, quality control testing, releasing, warehousing and/or
shipping of CpG 7909 or Product, as the case may be.

1.46 “Marketing Authorization” means all approvals from the relevant Regulatory
Authority necessary to market and sell a Product in any country (including
without limitation, except for the exclusion of the US, all applicable pricing
and governmental reimbursement approvals even if not legally required to sell
Product in a country).

1.47 “Merck Information” means any and all Information Controlled by Merck, to
the extent such Information relates to a Product.

1.48 “Merck Inventions” means any and all (a) Improvements, or (b) Inventions
Controlled by Merck, to the extent such Improvements or Inventions relate to a
Product and/or to an Antigen Controlled by Merck.

1.49 “Merck Patents” means any and all issued patents in the Territory which
during the Term of this Agreement are Controlled by Merck or its Controlled
Affiliates, which (a) claim or cover Product or (b) which claim or cover a use,
formulation or method of manufacture solely related to the licensed Coley
Technology.

1.50 “NDA” means a New Drug Application, Biologics License Application,
Worldwide Marketing Application, Marketing Authorization Application, filing
pursuant to Section 510(k) of the Act, or similar application or submission for
Marketing Authorization of a Product filed with a Regulatory Authority to obtain
marketing approval for a biological and pharmaceutical product in that country
or in that group of countries.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

7



--------------------------------------------------------------------------------

LOGO [g95256img0001.jpg]

 

1.51 “Net Sales” means the gross invoice price (not including value added tax
(“VAT”), sales taxes, or similar taxes) of Product Sold by Merck or its Related
Parties to the first Third Party (where such Third Party is not a Related Party)
after deducting, if not previously deducted, from the amount invoiced or
received:

(a) trade and quantity discounts actually granted, other than early pay cash
discounts;

(b) returns, rebates, chargebacks and other allowances;

(c) retroactive price reductions that are actually allowed or granted;

(d) governmental and managed care rebates or chargebacks to the extent actually
incurred or allowed with respect to Product Sold during the relevant time period
to group purchasing organizations, hospitals or other buying groups;

(e) sales commissions paid to Third Party distributors and/or selling agents;

(f) a fixed amount equal to [***] of the amounts invoiced to cover bad debt,
early payment cash discounts, transportation and insurance, custom duties, and
other governmental charges; and

(g) the standard inventory cost of devices or delivery systems sold and invoiced
to customers in conjunction with dispensing or administering Product.

Gross invoice price of Product Sold and the deductions allowed in Subsections
1.51(a), 1.51(b), 1.51(c), 1.51(d), 1.51(f) and 1.51(g) shall be calculated in
accordance with Merck’s standard internal system for all its products
consistently applied.

For purposes of clarity, the use of Product in Clinical Trials, preclinical
studies or other research or Development activities, or disposal or transfer of
Product for purposes of a commercially reasonable sampling program or
compassionate use program in which no monetary consideration is paid to Merck,
shall not give rise to any Net Sales.

Sales between or among Merck or its Related Parties shall not be subject to
Royalty payments; Royalty payments shall only be calculated with respect to Net
Sales to a Third Party (where such Third Party is not a Related Party). Merck
shall be responsible for Royalty payments payable to Coley on Net Sales by
Related Parties.

For the avoidance of doubt, the gross invoice price of Product does not include
VAT and other similar taxes on Product.

1.52 “OHRI” means The Ottawa Health Research Institute at the Ottawa Hospital
(successor in interest to The Loeb Health Research Institute at Ottawa
Hospital).

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

8



--------------------------------------------------------------------------------

LOGO [g95256img0001.jpg]

 

1.53 “OHRI Agreement” means the License Agreement, effective as of September 1,
1998, between OHRI and CpG ImmunoPharmaceuticals, Inc. (predecessor to Coley),
as amended on September 25, 2001, as it exists on the Effective Date and is
attached hereto as Schedule 1.53.

1.54 “[***]” means any [***] Product for any and all uses in the Field of [***],
where such Product contains one or more Antigen utilized in the [***] Product
(a) for use solely for [***], and (b) for use solely for [***]. For
clarity[***].

1.55 “Patent Rights” means the rights and interests in and to issued patents and
pending patent applications (which, for purposes of this Agreement, include
certificates of invention, applications for certificates of invention and
priority rights) in any country or region, including all provisional
applications, substitutions, continuations, continuations-in-part, divisions,
renewals, all letters patent granted thereon, and all reissues and
reexaminations thereof, and all foreign counterparts of any of the foregoing.

1.56 “Person” means any individual, corporation, joint venture, limited
liability company, partnership, limited partnership, limited liability
partnership, trust or any other private, public or governmental entity.

1.57 “Phase I Clinical Trial” means a Clinical Trial in any country that would
satisfy the requirements of 21 CFR §312.21(a).

1.58 “Phase II Clinical Trial” means a Clinical Trial in any country that would
satisfy the requirements of 21 CFR §312.21(b).

1.59 “Phase III Clinical Trial” means a Clinical Trial in any country that would
satisfy the requirements of 21 CFR §312.21(c).

1.60 “[***]” means [***]

1.61 “[***]” means [***] For avoidance of doubt, [***].

1.62 “Product” means any Vaccine which contains CpG 7909 co-formulated with one
or more Antigen using the Delivery Method for any and all uses in a Field,
whether such Product is for sale by prescription, over-the-counter or by any
other method or for use in a Clinical Trial. “Product” includes any Vaccine
which contains CpG 7909 that is being Developed under this Agreement for
Marketing Authorization as well as Additional Products for which the Option
hereunder has been exercised. For purposes of clarity, [***]

Notwithstanding the preceding,

(i) any Product for any and all uses in the Field of [***]must meet the
definition of[***]”;

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

9



--------------------------------------------------------------------------------

LOGO [g95256img0001.jpg]

 

(ii) any Product for any and all uses in the Field of [***] must meet the
definition of [***];

(iii) any Product that is indicated and/or used for [***] Alzheimer’s Disease
must be co-formulated with one or more Antigens solely from [***]; and

(iv) Merck may Develop and Commercialize the same Product for [***] provided
that such Development and Commercialization is otherwise permitted under this
Agreement. By way of example, Merck may Develop and Commercialize the same
Product for [***]. Similarly, Merck may Develop and Commercialize the same
Product for [***].

1.63 “Quarter” means a three month period (or, where the context requires, a
portion thereof) commencing on 1 July, 1 October, 1 January and 1 April.

1.64 “Regulatory Authority”, in relation to a Product and a country or region in
the Territory, means the governmental authority, whether federal, state or
municipal, responsible for granting Marketing Authorizations in that country or
region from time to time and in the case of the USA, means the FDA.

1.65 “Related Party” means a Party’s Affiliates and contractors undertaking
activities on behalf of a Party and/or its Affiliates, as applicable.

1.66 “Royalty” means the royalty as calculated and payable in accordance with
Section 7.

1.67 “Sale” means dispatch of the invoice of a Product by Merck or any Affiliate
or sub-licensee to a customer for consideration and “Sell” and “Sold” will be
similarly construed.

1.68 “[***]” means a [***] Product for any and all uses in the Field of [***]
For purposes of clarity, [***].

1.69 “Territory” means all of the countries of the world, their territories and
possessions.

1.70 “Third Party” means any party other than a Party or any Affiliate of a
Party.

1.71 “[***]” means [***].

1.72 “UIRF” means the University of Iowa Research Foundation.

1.73 “UIRF Agreement” means that certain License Agreement by and between CpG
ImmunoPharmaceuticals, Inc. (predecessor to Coley) and UIRF, dated March 31,
1997, as amended March 7, 2001, as it exists on the Effective Date and is
attached hereto as Schedule 1.73.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

10



--------------------------------------------------------------------------------

LOGO [g95256img0001.jpg]

 

1.74 “USA” or “US” means the United States of America, and its territories,
commonwealths and possessions.

1.75 “Vaccine” shall mean any preparation that elicits a cellular mediated
and/or humoral immune response in humans provided that in each case such a
preparation contains an Antigen or Antigens.

1.76 “Valid Patent Claim” means a claim of an issued and unexpired patent
included within the Coley Patent Rights that recites a composition of matter,
method of use, formulation or process related to CpG 7909, which claim has not
been revoked or held unenforceable or invalid by a decision of a court or other
governmental agency of competent jurisdiction (which decision is not appealable
or has not been appealed within the time allowed for appeal), and which claim
has not been disclaimed or admitted to be invalid or unenforceable through
reissue, re-examination or disclaimer or otherwise.

Additional Definitions. In addition, each of the following definitions shall
have the respective meanings set forth in the section of this Agreement
indicated below:

 

Definition

  

Section/Schedule

AAA    14.1 Agreement    Initial Paragraph Arbitration Matter    14.1 Code   
11.8 Coley    Initial Paragraph Coley Indemnified Parties    12.6 Coley
Technology Improvement    2.4 Contract Manufacturer    5.1 Effective Date   
Initial Paragraph Excluded Claim    14.2 Know-How Royalty Term    7.1(c) License
Fee    6.1 Manufacturing Improvement Patent Rights    2.4 Merck    Initial
Paragraph Merck Indemnified Parties    12.7 Milestone Event    6.2(a) Milestone
Payment    6.2(a) Multiple Field Products    6.2(e) Non-Public Information   
9.6 Notice    15.1 Option    3.1 Option Exercise Notice    3.3 Option
Maintenance Fee    3.5(a) Option Notice Period    3.2 Party and Parties   
Initial Paragraph Patent Royalty Term    7.1(b)

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

11



--------------------------------------------------------------------------------

LOGO [g95256img0001.jpg]

 

Royalty Term    7.1(c) Sell-Down Period    11.7 Sensitive Information   
15.8(d)(ii)

 

B. Interpretation

Headings are for convenience only and do not affect interpretation, provided
that the Background shall be used only as background for understanding the
context of the Agreement. The following rules apply unless the context requires
otherwise.

(a) The singular includes the plural and conversely.

(b) The meaning of general words is not limited by specific examples introduced
by including, or for example, or similar expressions.

(c) If a word or phrase is defined, its other grammatical forms have a
corresponding meaning.

(d) A reference to a Person, corporation, trust, partnership, unincorporated
body or other entity includes any of them.

(e) A reference to a Section or a Schedule is a reference to a Section of, or a
Schedule, to this Agreement.

(f) A reference to an agreement or document (including, without limitation, a
reference to this Agreement) is to the agreement or document as amended, varied,
supplemented, novated or replaced, except to the extent prohibited by this
Agreement or that other agreement or document.

(g) A reference to a Party to this Agreement or another agreement or document
includes the Party’s successors, permitted substitutes and permitted assigns
(and, where applicable, the Party’s legal personal representatives).

(h) A reference to legislation or to a provision of legislation includes a
modification or re-enactment of it, a legislative provision substituted for it
and a regulation or statutory instrument issued under it.

(i) The use of “shall” and “will” shall have interchangeable meanings.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

12



--------------------------------------------------------------------------------

LOGO [g95256img0001.jpg]

 

2. GRANT OF RIGHTS

2.1 Coley Technology. Coley hereby grants to Merck and Merck hereby accepts a
worldwide, non-exclusive license in the Fields and in the Territory under the
Coley Technology, with a right to sublicense as described in Section 2.3 below,
to (a) make, have made, use, export and import CpG 7909, and sell CpG 7909 to a
Merck Affiliate or Related Party and (b) make, have made, use, offer to sell,
sell, export and import Product(s).

2.2 Non-Exclusive License Grant. In the event that the making, having made, use,
offer for sale, sale, export or import by Merck, or Merck’s Related Parties, of
CpG 7909 or Product(s) would infringe, during the term of this Agreement, a
claim of issued letters patent which Coley owns or has the rights to license and
which patents are not covered by the grant in Section 2.1, Coley hereby grants
to Merck a non-exclusive, sublicensable, royalty-free license in the Territory
under such issued letters patent for Merck and its Related Parties to make, have
made, use, sell, offer for sale, export and/or import CpG 7909 and Product(s) in
the Field and in the Territory.

2.3 Right to Sublicense. Merck has the right to grant sublicenses under the
licenses granted to it under Section 2.1 and Section 2.2 to any Affiliate of
Merck. Merck also has the right to grant sublicenses under the licenses granted
to it under Section 2.1 and Section 2.2 to any Related Party not an Affiliate
provided that: (a) it shall be a condition of any such sublicense to such
Related Party that such Related Party agrees to be bound by the obligations of
confidentiality and non-use set forth in this Agreement; (b) if Merck grants
such sublicense, Merck shall be deemed to have guaranteed that such Related
Party shall fulfill all of Merck’s obligations under this Agreement applicable
to the subject matter of such sublicense; and (c) such sublicense shall not
adversely alter payments otherwise due and owing to Coley under this Agreement.
For the avoidance of doubt, such “Related Party not an Affiliate” may not,
pursuant to a sublicense hereunder, undertake actions that Merck itself is not
permitted to undertake under this Agreement. For example, such Related Party may
not, pursuant to such sublicense, use CpG 7909 to develop a product that is not
a Product under this Agreement. For purposes of clarity, no sublicense shall
allow any Related Party to separately commercialize CpG 7909, although the
preceding limitation does not prevent a sublicensee from researching,
Developing, Manufacturing and Commercializing a Product containing CpG 7909 on
behalf of Merck.

2.4 Grant-back License. Merck will grant to Coley a non-exclusive, royalty-free,
fully-paid up, perpetual worldwide license, including the right to grant
sublicenses, to any Merck Patent arising under the Agreement, which claims
recite the use, formulation or any other Improvements solely related to the
licensed Coley Technology (each a “Coley Technology Improvement”) to the extent
necessary for Coley and its sublicensees to practice Coley Technology
Improvements outside the Fields. For purposes of clarity, any Merck Patents that
(a) claim Improvements related to Manufacturing or (b) claim any Improvements
related to or including any peptide, protein or Antigen Controlled by Merck
shall not constitute a Coley Technology Improvement. In addition, prior to the
expiration of the Option Notice Period, Coley shall not have the right to use
any Coley Technology Improvement within any of the Additional Fields or to
sublicense any Coley Technology Improvement for use within any of the Additional
Fields.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

13



--------------------------------------------------------------------------------

LOGO [g95256img0001.jpg]

 

Coley will notify Merck if Coley desires a license from Merck to any Merck
Patents which claims or recites any Improvements solely related to Manufacturing
of oligonucleotides (“Manufacturing Improvement Patent Rights”). In such event,
the Parties will enter into an agreement on commercially reasonable terms under
which Merck grants to Coley a license to the Manufacturing Improvement Patent
Rights, with a right to grant sublicenses solely to Related Parties to whom
Coley has otherwise licensed Coley Technology. However, Coley will not be
permitted to use the Manufacturing Improvement Patent Rights or grant a
sublicense to the Manufacturing Improvement Patent Rights for use (a) within any
of the Fields or (b) within any of the Additional Fields prior to expiration of
the Option Notice Period.

2.5 No Implied Licenses. Except as specifically set forth in this Agreement,
neither Party shall acquire any license or other intellectual property interest,
by implication or otherwise, in any Information disclosed to it under this
Agreement or under any patents or patent applications owned or Controlled by the
other Party or its Affiliates.

3. OPTION FOR ADDITIONAL FIELDS

3.1 Option to Additional Fields. Subject to the terms of this Article 3, Merck
has the option (the “Option”), during the Option Notice Period, to select any
Additional Field and, upon such selection and payment by Merck of the Option
Exercise Fee as set forth in Section 3.4, that Additional Field will constitute
a Field.

3.2 Option Notice Period. Merck, at its sole discretion, may exercise the Option
for each Additional Field for a period from the Effective Date until the third
(3rd) anniversary from the Effective Date (the “Option Notice Period”). Merck
may extend the Option Notice Period for any Additional Field for an additional
two (2) years beyond the third anniversary by providing Coley with at least
thirty (30) days prior written notice before such third anniversary.

3.3 Exercise of Option. Merck may, with respect to such Additional Field,
exercise the Option during the Option Notice Period by providing a written
notice of exercise of such Option (the “Option Exercise Notice”) to Coley.
Within thirty (30) days thereafter, Merck shall pay the appropriate Option
Exercise Fee set forth in Section 3.4.

3.4 Option Exercise Fee. Merck shall pay Coley, for each Additional Field for
which Merck exercises the Option, an option exercise fee (each an “Option
Exercise Fee”) of [***]).

3.5 Option Maintenance Fee.

(a) Additional Field. If Merck desires to maintain the Option with respect to an
Additional Field, then, beginning on the first (1st) anniversary after the
Effective Date of the Agreement, Merck will pay Coley, within thirty (30) days
of such anniversary date, a fee to preserve the Option for such Additional Field
(the “Option Maintenance Fee”) as follows:

1. First (1st) anniversary and second (2nd) anniversary after the Effective
Date: [***]

2. Third (3rd) anniversary and fourth (4th) anniversary after the Effective
Date: [***]

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

14



--------------------------------------------------------------------------------

LOGO [g95256img0001.jpg]

 

(b) Limiting of Option Maintenance Fees. If Merck notifies Coley that it is
exercising the Option with respect to an Additional Field, no further Option
Maintenance Fees with respect to that Additional Field (other than those that
were due and owing prior to Merck providing Coley with the Option Exercise
Notice) shall be due and owing to Coley for such Additional Field.

3.6 Non-impairment. During the period that Merck has the preceding Option in an
Additional Field, Coley will not license any rights in CpG 7909 to any Third
Party, or undertake any other action, that would limit Coley’s right to license
CpG 7909 to Merck for use in such Additional Field.

4. DEVELOPMENT, DOCUMENTATION AND TECHNICAL SUPPORT

4.1 Merck Responsible for Development.

(a) Merck shall have the right and be responsible for researching, Developing,
Manufacturing and Commercializing each Product at its expense, including:

(i) conducting all necessary research and Development (including Clinical
Trials) to help ensure that the Products are safe and efficacious;

(ii) obtaining all necessary Marketing Authorizations;

(iii) establishing, directly or through one or more Third Parties, appropriate
facilities for Manufacturing each Product; and

(iv) making all decisions with respect to the creation, modification and
implementation of all such Development activities.

(b) Merck may notify Coley if Merck desires to expand the Delivery Method. Coley
will timely consider, in good faith, Merck’s request and, upon Coley’s agreement
to so expand the Delivery Method, the Parties will amend this Agreement
accordingly.

(c) Upon written request of Coley, such request which may not be made more than
once each Calendar Year, Merck will inform Coley of the number of programs at
Merck in which Merck is evaluating CpG 7909.

4.2 Documentation, CpG 7909 and Technical Support.

(a) As soon as practicable after the Effective Date but no later than thirty
(30) days after the Effective Date, and thereafter during the Term as promptly
as possible following availability, Coley will provide to Merck a copy of any
and all documentation and such other Information within Coley’s Control or as
required by Applicable Laws in which the Coley Technology is embodied, including
but not limited to all safety, clinical, and toxicology summaries on CpG 7909,
as is necessary or useful to allow Merck to exercise its rights or undertake its

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

15



--------------------------------------------------------------------------------

LOGO [g95256img0001.jpg]

 

responsibilities under this Agreement, including to use the Coley Technology and
to exercise its rights to use CpG 7909 to research, Develop, Manufacture, use,
and Commercialize Products in the Fields, and to engage in research and
Development in respect of Additional Fields. Such Information includes but shall
not be limited to information regarding any Coley Patent Rights, Coley Know-How
and Coley Inventions that Merck believes may be reasonably necessary or useful
to support any Filing with a Regulatory Authority made by Merck with respect to
CpG 7909 and/or Products. In addition, Coley will provide Merck with copies of
all pre-clinical and Clinical Trial data and correspondence with Regulatory
Authorities within Coley’s Control that relates to CpG 7909. Coley shall use
reasonable efforts to ensure that all Information and reports generated by Coley
under this Section 4.2(a) shall be finalized and provided to Merck within a
timeframe that does not impact the timelines for making filings to Regulatory
Authorities.

(b) In connection with the transfer to Merck of the Coley Technology, Coley
shall, and shall cause any Coley Affiliate to provide Merck or any of its
Affiliates, at Merck’s request, with technical assistance reasonably necessary
to enable Merck to enjoy fully all the rights granted to Merck and to undertake
all of its obligations pursuant to this Agreement.

(c) Coley will maintain records and other Information, in sufficient detail and
in good scientific manner appropriate for patent and regulatory purposes, which
shall fully and properly reflect all work done and results achieved in the
performance activities by Coley and its contractors with respect to CpG 7909.

4.3 Daily Dose Limit. Merck agrees that there is a limit of [***] of CpG
7909 per daily dose for any Product or Additional Product under this Agreement.

4.4 Appointment of Liaisons. Within thirty (30) days of the Effective Date, each
Party shall appoint (and notify the other Party of the name of) a Person who
shall service as that Party’s primary contact for all matters related to this
Agreement (each, a “Liaison”), including facilitating provision and receipt of
Information regarding CpG 7909 as required under this Agreement and resolution
of issues that may arise under this Agreement. Each Party may replace its
Liaison at any time by notice in writing to the other Party.

5. MANUFACTURE AND SUPPLY

5.1 Manufacture and Supply. Without limiting anything else herein, Merck has the
right to make or have made CpG 7909 for the preclinical and clinical Development
of the Product(s) and Additional Product(s) and for incorporation into the
marketed Product(s) and Additional Product(s). In the event Merck is interested
in having CpG 7909 manufactured by Coley’s Contract Manufacturers, Coley shall
use reasonable commercial efforts to introduce Merck to Coley’s CpG 7909
Contract Manufacturers for Merck’s direct contract supply, and if requested by
Merck, to provide any reasonable assistance required by Merck to enable Merck to
enter into an agreement with any such Contract Manufacturer for Merck’s direct
supply of CpG 7909. Coley shall disclose to Merck, and allow Merck the right to
reference, any Coley Know-How which is referenced in any Drug Master File filed
by any Coley Contract Manufacturer. For purposes of this Section 5.1, “Contract
Manufacturer” means any Third Party that Manufactures or helps supply CpG 7909
or any component thereof.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

16



--------------------------------------------------------------------------------

LOGO [g95256img0001.jpg]

 

6. LICENSE FEE AND MILESTONE PAYMENTS

6.1 License Fee. In recognition of the granting by Coley of the licenses in the
Fields, Merck will pay to Coley a non-refundable license fee (the “License Fee”)
of Four Million Dollars ($US 4,000,000) within 30 days after the Effective Date.

6.2 Milestone Payments.

(a) Upon achievement of a milestone event listed below (each, a “Milestone
Event”) with respect to the first occurrence for each Product, Merck shall pay
the following amounts (each, a “Milestone Payment”):

Milestone Chart 6.2a

 

Milestone Event

  

Milestone Payment

1.      [***]

  

2.      [***]

  

3.      [***]

  

4.      [***]

  

5.      [***]

  

6.      [***]

  

7.      [***]

  

Total Milestones

   [***]

(b) A Milestone Payment shall be paid only once for a Product in a particular
Field, regardless of the number of Antigens contained in such Product.

(c) If, at any time, Merck Develops a Product for [***], then the Parties will
treat the Development of the same Product for [***] as [***] solely for purposes
of payment of any Milestone Event, provided that Merck actually undertakes and
achieves the Milestone Event. For example, if Merck initially Develops and
obtains Marketing Authorization of a Product for [***], Merck would owe Coley,
[***], the Milestone Payment associated with Milestone Event 3 above [***].
Merck would not owe Milestone Payments for Milestone Event 1 or Milestone Event
2 above.

(d) Crediting of Milestone Payments. Notwithstanding anything to the contrary
herein, if Merck discontinues the Development of any Product, Merck shall be
entitled to credit any Milestones Payments paid with respect to such
discontinued Product against any Product subsequently Developed by Merck within
that Field.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

17



--------------------------------------------------------------------------------

LOGO [g95256img0001.jpg]

 

(e) Milestone Payments for Multiple Field Products. For Products that contain
Antigens that elicit a specific immune response in more than one Field
(“Multiple Field Products”), Merck shall make Milestone Payment for each
Milestone Event for each Field, subject, however, to Section 6.2(c) above.

6.3 Payment of Milestones. Within 30 days after each Milestone Event is achieved
by Merck or any Related Party, Merck will:

(a) provide a written notice to Coley specifying the Milestone Event and stating
that it has been achieved; and

(b) pay the Milestone Payment for that Milestone Event.

6.4 Skipped Milestones. In the case of a skipped Milestone Event (e.g.,
acceptance for Filing of an NDA, etc.), any Milestone Payment that would have
preceded the skipped Milestone Event will be due concurrently with the payment
of the achieved Milestone Event, subject, however, to Section 6.2(c) above.

6.5 [***]. Notwithstanding anything to the contrary in this Agreement, Merck
will not owe Coley any Milestone Payments for Development and/or use of [***].
However, Merck will owe Coley the applicable Royalties set forth in Article 7 on
the sale of [***] consistent with the sale of other Products under this
Agreement.

7. ROYALTIES

7.1 Payment of Royalties; Royalty Rates and Royalty Term; Accounting and
Records.

(a) Payment of Royalties. In further consideration of the rights granted to
Merck under this Agreement, Merck will pay to Coley, in accordance with this
Agreement, a Royalty on all Net Sales of each Product commencing with the
Calendar Year (or partial Calendar Year) in which the First Commercial Sale of
such Product occurs and ending upon expiration of the Royalty Term for such
Product, at the rates set forth in the following Royalty Chart:

Royalty Chart

 

For Each Product

  

Royalty Rate

Patent    [***] (“Patent Royalty Rate”) Know-How    [***] (“Know-How Royalty
Rate”)    (collectively, the “Royalty Rates” and singly, each a “Royalty Rate”)

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

18



--------------------------------------------------------------------------------

LOGO [g95256img0001.jpg]

 

(b) Patent Royalty Rate and Term. If, at any time from the Effective Date until
the tenth (10th) anniversary of the First Commercial Sale of a Product in a
country (the “Patent Royalty Initiation Period”), that Product is covered by a
Valid Patent Claim in such country in which that Product is Sold where, but for
the license granted under this Agreement, the Valid Patent Claim would be
infringed by the sale of the Product in that country of sale, then, beginning
during the Patent Royalty Initiation Period, Merck will pay the Patent Royalty
Rate for sale of Product in that country until the expiration of the
last-to-expire Valid Patent Claim that would be infringed by such sale of the
Product in such country in the Territory (the “Patent Royalty Term”).

(c) Know-How Royalty Rate and Term. If at any time during the Patent Royalty
Initiation Period, that Product is not covered by a Valid Patent Claim in the
country, then, during that time period, Merck shall pay the Know-How Royalty
Rate for sale of Product in that country until the tenth (10th) anniversary of
the First Commercial Sale of the Product in such country (the “Know-How Royalty
Term”) (the Patent Royalty Term and Know-How Royalty Term constitute the
“Royalty Term”).

(d) Examples. By way of example, if for a period of five (5) years, a Product is
Sold in a country where the Product is not covered by a Valid Patent Claim, then
Coley would receive, during that five (5) year period, the Know-How Royalty Rate
for sales in that country. If the Product is then covered by a Valid Patent
Claim, then the Royalty rate, from that time period on, would be at the Patent
Royalty Rate for sales of the Product in that country, for as long as the
Product is covered by a Valid Patent Claim. By way of another example, if, for a
period of 11 years, a Product is Sold in a country where the Product is not
covered by a Valid Patent Claim, then, from the date of First Commercial Sale
until the tenth (10th) anniversary of such sale, Coley would receive the
Know-How Royalty Rate for sales of Product in that country. Because the Product
was covered by a Valid Patent Claim after the Patent Royalty Initiation Period
(that is, beyond 10 years from the date of First Commercial Sale), then Coley
would not receive any further Royalties for sales of the Product in that
country.

(e) Royalty Conditions. All Royalties are subject to the following conditions:

(i) Royalty Rates shall be calculated based on worldwide Net Sales of each
Product.

(ii) Royalty Rates and Royalty Terms for each Product shall not be affected by
the existence of more than one Product within a particular Field.

(iii) Only one Royalty shall be due with respect to the same unit of Product;

(iv) No Royalties shall be due upon the sale or other transfer among Merck or
its Related Parties, but in such cases the Royalty shall be due and calculated
upon Merck’s or its Related Party’s Net Sales to the first independent Third
Party (where such Third Party is not a Related Party);

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

19



--------------------------------------------------------------------------------

LOGO [g95256img0001.jpg]

 

(v) No Royalties shall accrue on the sale or other disposition of Product by
Merck or its Related Parties for use in a Clinical Trial or other clinical trial
conducted after the First Commercial Sale of Product; and

(vi) No Royalties shall accrue on the disposition of Product in reasonable
quantities by Merck or its Related Parties as samples (promotion or otherwise)
or as donations (for example, to non-profit institutions or government agencies
for a non-commercial purpose).

(f) Royalty Reports and Payment. Within sixty (60) days after the last day of
each Quarter during the Term, Merck will provide to Coley a statement of all
Products Sold by Merck and any Related Party in the previous Quarter accompanied
by a statement, on a country-by-country and Product-by-Product basis, of the
actual gross sales, Net Sales revenue, and Royalty together with payment of the
Royalty due, for that Quarter. In the event of a Competing Pharma Change of
Control involving Coley, Merck’s obligation to provide reports pursuant to this
sub-paragraph (f) shall be limited to providing a report of the Royalty due on a
worldwide basis.

(g) A Royalty will be due only once in respect of each unit of Product Sold by
Merck or any Related Party, and the Royalty will be due on the final
arm’s-length Sale to a customer for proper commercial consideration.

(h) All payments from Merck must be paid in the Currency on or before the due
date by direct transfer to Coley’s bank account as specified in writing by Coley
at any time.

(i) In the case of sales outside the United States, the rate of exchange to be
used in computing the monthly amount of Currency equivalent in United States
dollars due Coley shall be made at the monthly rate of exchange utilized by
Merck in its worldwide accounting system, prevailing on the third to the last
Business Day of the month preceding the month in which such sales are recorded
by Merck.

7.2 End of Royalty Term. The term of any Field granted under this Agreement
begins on the Effective Date and shall continue on a country-by-country and
Product-by-Product basis until the later to occur of (a) the expiration of the
last to expire Valid Patent Claim covering the Product in a particular country,
or (b) ten (10) years after the First Commercial Sale of the Product in such
country. Thereafter, the license shall become perpetual and fully paid up in
such country on a Product-by-Product basis.

7.3 Change in Sales Practices. The Parties acknowledge that, during the term of
this Agreement, the sales practices of Merck or its Affiliates for the
Commercialization and distribution of Product may change to the extent to which
the calculation of the payment for Royalties on Net Sales may become impractical
or even impossible. In such event the Parties agree to meet and discuss in good
faith new ways of compensating Coley under this Agreement.

7.4 Royalty Abatement.

(a) If Merck licenses any intellectual property rights from a Third Party that
is required in order to use CpG 7909 itself to use, offer to sell, sell and/or
import Product in the Territory, then

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

20



--------------------------------------------------------------------------------

LOGO [g95256img0001.jpg]

 

the Royalty due to Coley will be reduced by one-half (1/2) of the Royalty rate
payable to the Third Party under such license, provided that in no circumstance
will the Royalty due to Coley, on a year-by-year basis, be reduced by more than
[***] of the Royalty that Coley would otherwise have received under this
Agreement but for such license from the Third Party.

(b) For the avoidance of doubt, this Section 7.4 will not apply to any
intellectual property rights relating generally to any Product, but only to such
rights as specifically relate to CpG 7909 itself.

7.5 Audit of Records.

(a) Merck will keep, and will require that each Related Party to keep, accurate
and complete records of Net Sales and all other financial records reasonably
necessary to substantiate all payments to be made by Merck to Coley in
accordance with this Agreement.

(b) Upon the written request of Coley and not more than once in each Calendar
Year, Merck shall permit an independent certified public accounting firm of
nationally recognized standing selected by Coley and reasonably acceptable to
Merck, at Coley’s expense, to have access during normal business hours to such
of the records of Merck as may be reasonably necessary to verify the accuracy of
the Royalty reports hereunder for any Calendar Year ending not more than
twenty-four (24) months prior to the date of such request. The accounting firm
shall disclose to Coley only whether the Royalty reports are correct or
incorrect and the amount of any discrepancy. No other information shall be
provided to Coley.

(c) If such accounting firm correctly identifies a discrepancy made during such
period, the appropriate Party shall pay the other Party the amount of the
discrepancy within thirty (30) days of the date Coley delivers to Merck such
accounting firm’s written report so correctly concluding, or as otherwise agreed
upon by the Parties. The fees charged by such accounting firm shall be paid by
Coley; provided, however, that if such audit uncovers an underpayment of
Royalties by Merck that exceeds [***] and [***] of the total Royalties owed,
then (i) the fees of such accounting firm shall be paid by Merck and (ii) such
audit will not count against the one audit per Calendar Year limit set forth in
Section 7.5(b) above.

(d) Upon the expiration of thirty-six (36) months following the end of any
Calendar Year, the calculation of Royalties payable with respect to such
Calendar Year shall be binding and conclusive upon Coley, and Merck and its
Related Parties shall be released from any liability or accountability with
respect to Royalties for such Calendar Year.

(e) Coley shall treat all financial Information subject to review under this
Section 7.5 or under any sublicense agreement in accordance with the
confidentiality and non-use provisions of this Agreement, and shall cause its
accounting firm to enter into an acceptable confidentiality agreement with Merck
and/or its Related Parties obligating it to retain all such Information in
confidence pursuant to such confidentiality agreement.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

21



--------------------------------------------------------------------------------

LOGO [g95256img0001.jpg]

 

7.6 Compulsory Licenses. If Merck is required by any governmental entity in any
country in the Territory to grant to a Third Party a compulsory license under
the Coley Technology, then (a) such Third Party shall be deemed to be a Related
Party of Merck hereunder, and (b) sales of Product by such Related Party shall
be included within Net Sales, and (c) if the total compensation owed by such
Related Party to Merck pursuant to such compulsory license is lower than the
Royalties owed by Merck to Coley for the sale of such Product in such country,
then the Royalty to be paid by Merck on Net Sales in that country under this
Agreement shall be reduced to the royalty rate paid by the compulsory licensee.

7.7 Material Breach. In the event that Coley materially breaches this Agreement
and fails to cure such material breach within sixty (60) days of receipt of
written notice from Merck, then Merck shall be entitled to set-off any damages
incurred as a result of Coley’s material breach that Merck is entitled to
recover under this Agreement against any payments owed by Merck hereunder.
Nothing in this Section shall restrict Merck’s right and ability to pursue any
other remedies at law or in equity on account of such breach.

7.8 Royalties for Bulk Product. In those cases in which Merck sells bulk Product
rather than Product in packaged form to an independent Third Party (where such
Third Party is not a Related Party), the Royalty obligations of Article 7 shall
be applicable to the bulk Product.

8. PHARMACOVIGILANCE

8.1 Adverse Experience Reporting. Each Party shall, and shall cause its
respective Affiliates to, furnish timely notice as required by applicable
worldwide regulations (i.e., currently seven (7) calendar days for deaths and
immediately life-threatening adverse experiences and fifteen (15) calendar days
for serious adverse experiences) to all competent governmental agencies
throughout the world of all side effects, drug interactions and other adverse
experiences identified or suspected with respect to any Product (or other
product containing CpG 7909) administered, distributed, marketed and Sold under
authority of any IND or Marketing Authorization issued by such Regulatory
Authority. Each Party shall provide the other Party hereto with all necessary
assistance in complying with all adverse experience reporting requirements
established by, or required under, any applicable IND and/or Marketing
Authorization in the Territory. Accordingly:

(a) Coley shall provide Merck with timely Information, in accordance with the
time frames set forth below, on any serious adverse experiences relating to CpG
7909 to the extent that such serious adverse experiences could affect the
Marketing Authorization for any Product in the Territory, or relate to the
safety, efficacy or potency of any Product; and

(b) Merck shall provide Coley with timely Information, in accordance with the
time frames set forth below, on any serious adverse experiences relating to any
Product to the extent that such serious adverse experiences could affect the
Marketing Authorization for such Product or any non-Merck product containing CpG
7909 throughout the world, or relate to the safety, efficacy or potency of CpG
7909 or product containing CpG 7909.

8.2 Written Notice of Adverse Experiences to Other Party.

(a) Each Party shall, and shall cause its Affiliates to, furnish the other Party
within two (2) calendar days of “date first learned” written notice of all such
side effects, drug interactions and other adverse experiences reported to such
Party or its Affiliates regarding Products or CpG 7909.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

22



--------------------------------------------------------------------------------

LOGO [g95256img0001.jpg]

 

(b) With respect to any clinical trial conducted by Merck or Coley, adverse
experience reports of unexpected and fatal or life-threatening events which are
possibly, probably, definitely related or of unknown relationship to the use of
the Product or CpG 7909 must be exchanged by the parties within three (3)
calendar days after receipt of such Information.

(c) Each Party shall also use its best efforts to obtain, and to furnish to the
other Party hereto, such Information, including, but not limited to, patients,
circumstances, consequences and sources of Information, reasonably sufficient to
permit that other Party to evaluate such side effects, drug interactions or
other adverse experiences of CpG 7909 and/or Product. Each Party shall retain
all documents, reports, studies and other materials relating to any and all such
side effects, drug interactions, or other adverse experiences, as the case may
be. Upon reasonable written notice, each Party shall permit the other Party
hereto to inspect, and to make copies of, all such documents, reports, studies
and other materials.

8.3 Interpretation.

(a) For purposes of this Article 8, the term “adverse experience” means any
unfavorable and unintended change in the structure (signs), function (symptoms),
or chemistry (laboratory data) of the body temporally associated with any use of
a Product or CpG 7909, whether or not considered related to the use of such
Product or CpG 7909.

(b) For purposes of this Article 8, “serious” means any untoward medical
occurrence that at any dose is fatal or immediately life-threatening, results in
persistent or significant disability/incapacity, or requires in-patient
hospitalization or prolongation of an existing hospitalization, or is a
congenital anomaly, cancer, or overdose. Other important medical events that may
jeopardize the patient or may require intervention to prevent one of the
outcomes listed previously, should also be considered “serious”.

(c) For purposes of this Article 8, “unexpected” refers to a condition or
development not listed in the current investigator brochure/labelling for the
applicable Product or CpG 7909, and includes an event that may be
symptomatically and pathophysiologically related to an event listed in the
investigator brochure/labelling, but differs from the event because of increased
frequency or greater severity or specificity.

8.4 Further Activities.

As soon as practicable after the Effective Date, but in no event later than
sixty (60) days before commencement of Phase I Clinical Trials, the Parties
shall enter into a separate and more detailed agreement concerning adverse
experience reporting.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

23



--------------------------------------------------------------------------------

LOGO [g95256img0001.jpg]

 

9. CONFIDENTIALITY

9.1 Non-Disclosure Obligation. All Information disclosed by one Party to the
other Party hereunder (which shall include, for purposes of this Article 9, this
Agreement and all attachments hereto) shall be maintained in confidence by the
receiving Party and shall not be disclosed to any Third Party (where such Third
Party is not a Related Party) or used for any purpose except as set forth in
this Agreement without the prior written consent of the disclosing Party, except
to the extent that such Information:

(a) is known by the receiving Party at the time of its receipt, and not through
a prior disclosure by the disclosing Party, as documented by the receiving
Party’s business records;

(b) is in the public domain by use and/or publication before its receipt from
the disclosing Party, or thereafter enters the public domain through no fault of
the receiving Party;

(c) is subsequently disclosed to the receiving Party by a Third Party who may
lawfully do so and is not under an obligation of confidentiality to the
disclosing Party;

(d) is developed by the receiving Party independently of Information received
from the disclosing Party, as documented by the receiving Party’s business
records;

(e) is disclosed to governmental or other regulatory agencies in order to obtain
patents or to gain or maintain approval to conduct clinical trials or to market
Product, but such disclosure may be only to the extent reasonably necessary to
obtain patents or authorizations;

(f) is deemed necessary by the receiving Party to be disclosed to its Related
Parties, agents, consultants, and/or other Third Parties for any and all
purposes the receiving Party and its Affiliates deem necessary or advisable in
the ordinary course of business for the research and Development, Manufacturing
and/or marketing of a Product (or for such entities to determine their interest
in performing such activities) in accordance with this Agreement on the
condition that such Third Parties agree to be bound by confidentiality and
non-use obligations that substantially are no less stringent than those
confidentiality and non-use provisions contained in this Agreement; provided,
however, that the term of confidentiality for such Third Parties shall be no
less than five (5) years from the date of disclosure; or

(g) is deemed necessary by counsel to the receiving Party to be disclosed to
such Party’s attorneys, independent accountants or financial advisors for the
sole purpose of enabling such attorneys, independent accountants or financial
advisors to provide advice to the receiving Party, on the condition that such
attorneys, independent accountants and financial advisors are bound by the
confidentiality and non-use obligations that materially are no less stringent
than those contained in this Agreement.

9.2 Limitation on Exclusions. Any combination of features or disclosures shall
not be deemed to fall within the foregoing exclusions merely because individual
features are published or available to the general public or in the rightful
possession of the receiving Party unless the combination itself and principle of
operation are published or available to the general public or in the rightful
possession of the receiving Party.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

24



--------------------------------------------------------------------------------

LOGO [g95256img0001.jpg]

 

9.3 Required Disclosure. If a Party is required by judicial or administrative
process to disclose Information that is subject to the non-disclosure provisions
of Section 9.1, then such Party shall promptly inform the other Party of the
disclosure that is being sought in order to provide the other Party an
opportunity to challenge or limit the disclosure obligations. Information that
is disclosed by judicial or administrative process shall remain otherwise
subject to the confidentiality and non-use provisions of Section 9.1, and the
Party disclosing Information pursuant to law or court order shall take all steps
reasonably necessary, including without limitation obtaining an order of
confidentiality, to ensure the continued confidential treatment of such
Information.

9.4 Disclosure of Financial Terms. Each Party shall have the further right to
disclose the financial terms of this Agreement under a confidentiality
obligation no less stringent than those contained in this Agreement, to any bona
fide potential acquirer, merger partner, potential provider of financing and
existing stockholder or investor of such Party and their respective advisors.

9.5 SEC Filings. The Parties shall agree in advance with each other on the terms
of this Agreement to be redacted in any Securities and Exchange Commission
filings; provided, that, each Party shall have the right to comply with any
requests of the SEC to include in any such filing previously redacted
information.

9.6 Publicity/Use of Names. Except as expressly set forth in this Agreement, no
disclosure of the existence, or the terms, including the financial terms, of
this Agreement may be made by either Party, and no Party shall use the name,
trademark, trade name or logo of the other Party, its Affiliates or their
respective employees in any publicity, promotion, news release or disclosure
relating to this Agreement or its subject matter, without the prior express
written permission of the other Party, except as may be required by Applicable
Laws. Notwithstanding anything to the contrary in this Section 9.6, the Parties
shall mutually agree to a press release with respect to this Agreement in the
same form as Schedule 9.6 attached hereto and shall be promptly disseminated
following signature. Once such press release is approved for disclosure by both
Parties, either Party may make subsequent public disclosure of the contents of
such press release or any subsequent joint or approved press release without
further approval of the other Party. In addition, except as expressly permitted
in this Agreement, Coley shall not, without Merck’s prior written consent, make
any public statement or disclosure, whether by promotion, news release or
otherwise, with respect to Antigens or Products or any other aspect of the
relationship between Merck and Coley under this Agreement (“Non-Public
Information”). However Coley may, without Merck’s prior approval, make a public
statement or issue a press release which is limited solely to announcing the
receipt of any Milestone Payment or Option Exercise Fee received from Merck
under this Agreement, provided that Coley provides Merck with no less than five
(5) Business Days to review any such press release and considers, in good faith,
any comments or suggestions by Merck. If the public statement or press release
discloses, with respect to Non-Public Information, anything more than the
receipt of the Milestone Payment or Option Exercise Fee (other than Coley’s then
standard corporate background information), the disclosure must be approved by
Merck in writing prior to the disclosure, such approval not to be unreasonably
withheld.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

25



--------------------------------------------------------------------------------

LOGO [g95256img0001.jpg]

 

9.7 Publications and Presentations. Merck and Coley each acknowledge the other
Party’s interest in publishing the results of its research in order to obtain
recognition within the scientific community and to advance the state of
scientific knowledge. Each Party also recognizes the mutual interest in
obtaining valid patent protection and in protecting business interests and trade
secret information. Consequently, except for disclosures permitted pursuant to
Sections 9.1, 9.3, 9.4, 9.5 and 9.6, either Party, its employees or consultants
wishing to make a publication shall deliver to the other Party a copy of the
proposed written publication or an outline of an oral disclosure at least sixty
(60) days prior to submission for publication or presentation. The reviewing
Party shall have the right (a) to propose modifications to the publication or
presentation for patent reasons, trade secret reasons or business reasons or
(b) to request a reasonable delay in publication or presentation in order to
protect patentable information. If the reviewing Party requests a delay, the
publishing Party shall delay submission or presentation for a period of ninety
(90) days to enable patent applications protecting each Party’s rights in such
information to be filed in accordance with Article 10. Upon expiration of such
ninety (90) days, the publishing Party shall be free to proceed with the
publication or presentation. If the reviewing Party requests modifications to
the publication or presentation, the publishing Party shall edit such
publication to prevent disclosure of trade secret or proprietary business
information prior to submission of the publication or presentation.

10. INTELLECTUAL PROPERTY RIGHTS

10.1 Inventorship. Unless otherwise set forth in this Article 10, determination
of whether an Invention was made by a Party shall be made in accordance with the
principles of inventorship under the United States laws. The entire right, title
and interest in: (a) Coley Information and Coley Inventions shall be owned
solely by Coley and (b) Merck Information and Merck Inventions shall be owned
solely by Merck.

10.2 Filing, Prosecution and Maintenance of Patents by Coley. Coley shall have
the first right to file, prosecute and maintain in the Territory, the Coley
Patent Rights and all Patent Rights with respect to Coley Inventions.

10.3 Information and Cooperation. Coley, during the term of this Agreement,
shall periodically provide Merck with a current schedule of the Coley Patent
Rights appearing in Schedule 1.17 including all related patents and patent
applications worldwide.

10.4 Interference, Opposition, Reexamination and Reissue. Coley shall use
commercially reasonable efforts with respect to the prosecution of any
interference, opposition, reexamination, or reissue proceeding relating to Coley
Patent Rights and shall bear any expenses related thereto.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

26



--------------------------------------------------------------------------------

LOGO [g95256img0001.jpg]

 

10.5 Enforcement and Defense.

(a) Notice and Consultation. Coley shall give Merck notice of either (i) any
infringement of Coley Patent Rights, or (ii) any misappropriation or misuse of
Coley Know-How, that may come to Coley’s attention. Merck and Coley shall
thereafter consult and cooperate fully to determine a course of action,
including but not limited to the commencement of legal action by either or both
Merck and Coley, to terminate any infringement of Coley Patent Rights or any
misappropriation or misuse of Coley Know-How. However, Coley, upon notice to
Merck, shall have the first right to initiate and prosecute such legal action at
its own expense and in the name of Coley and, if necessary, in the name of
Merck, or to control the defense of any declaratory judgment action relating to
Coley Patent Rights or Coley Know-How. Coley shall promptly inform Merck if it
elects not to exercise such first right and Merck shall thereafter have the
right to either initiate and prosecute such action or to control the defense of
such declaratory judgment action in the name of Merck and, if necessary, in the
name of Coley. Each Party shall have the right to be represented by counsel of
its own choice.

(b) Enforcement Rights. In the event that Coley elects not to initiate and
prosecute an action as provided in paragraph (a), and Merck elects to do so, the
costs of any agreed-upon course of action to terminate infringement of Coley
Patent Rights or misappropriation or misuse of Coley Know-How, including without
limitation the costs of any legal action commenced or the defense of any
declaratory judgment, shall be borne by Merck.

(c) Cooperation. For any action to terminate any infringement of Coley Patent
Rights or any misappropriation or misuse of Coley Know-How, in the event that
Merck is unable to initiate or prosecute such action solely in its own name,
Coley will join such action voluntarily and will execute and cause its
Affiliates to execute all documents necessary for Merck to initiate litigation
to prosecute and maintain such action. In connection with any action, Merck and
Coley will cooperate fully and will provide each other with any information or
assistance that either may reasonably request. Each Party shall keep the other
informed of developments in any action or proceeding, including, to the extent
permissible by law and to the extent permissible without negatively impacting
any attorney client privilege of the initiating Party, consultation on and
approval of any settlement, the status of any settlement negotiations and the
terms of any offer related thereto.

(d) Recovery. Any recovery obtained by either or both Merck and Coley in
connection with or as a result of any action contemplated by this Section,
whether by settlement or otherwise, shall be shared in order as follows:

1. first, the Party which initiated and prosecuted the action shall recoup all
of its costs and expenses incurred in connection with the action;

2. then, the other Party shall, to the extent possible, recover its costs and
expenses incurred in connection with the action; and

3. then, the amount of any recovery remaining shall then be allocated between
the Parties on a pro rata basis taking into consideration the relative economic
losses suffered by each Party.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

27



--------------------------------------------------------------------------------

LOGO [g95256img0001.jpg]

 

(e) ANDA Notification. Coley shall inform Merck of any certification regarding
any Coley Patent Rights it has received pursuant to either 21 U.S.C.
§§355(b)(2)(A)(iv) or (j)(2)(A)(vii)(IV) or its successor provisions, or any
similar provisions in a country in the Territory other than the United States,
and shall provide Merck with a copy of such certification within five (5) days
of receipt. Coley’s and Merck’s rights with respect to the initiation and
prosecution of any legal action as a result of such certification or any
recovery obtained as a result of such legal action shall be as defined in
paragraphs 10.7 (a)-(e) hereof; provided, however, that Coley shall exercise its
first right to initiate and prosecute any action and shall inform Merck of such
decision within ten (10) days of receipt of the certification, after which time
Merck shall have the right to initiate and prosecute such action. Regardless of
which Party has the right to initiate and prosecute such action, both Parties
shall, as soon as practicable after receiving notice of such certification,
convene and consult with each other regarding the appropriate course of conduct
for such action. The non-initiating Party shall have the right, to the extent
permissible without negatively impacting any attorney-client privilege of the
initiating party, to be kept fully informed and participate in decisions
regarding the appropriate course of conduct for such action, the right to review
and comment on any submissions, and the right to join and participate in such
action.

(f) Patent Term Restoration. The Parties agree to cooperate and to take
reasonable actions to maximize the protections available under the safe harbor
provisions of 35 U.S.C. 103(c) for U.S. patents/patent applications. The Parties
hereto shall cooperate with each other, including without limitation to provide
necessary information and assistance as the other Party may reasonably request,
in obtaining patent term extension, restoration or supplemental protection
certificates or their equivalents in any country in the Territory where
applicable to Coley Patent Rights and/or Products. In the event that elections
with respect to obtaining such patent term restoration, extension or
supplemental protection are to be made with reference to a Product, Merck shall
have the right to make the election and Coley agrees to abide by such election.
All costs, fees and expenses incurred in obtaining patent term extensions,
restorations or supplemental protection certificates shall be borne by Coley.

10.6 Ownership of Information and Inventions. Neither Party shall obtain any
ownership rights in the Information and Inventions of the other Party by virtue
of this Agreement. Except to the extent licensed herein, Merck shall retain all
right, title and interest in and to the Merck Information and any Merck
Inventions, and Coley shall retain all right, title and interest in and to the
Coley Information and any Coley Inventions. Ownership of Information and
Inventions will remain with the respective Parties regardless of any
modification or derivative thereof made by either Party solely or by both
Parties jointly. The ownership of any modifications or derivatives of
Information or Inventions shall be the property of the Party whose Information
or Invention was the subject of the modification or derivative.

11. TERM AND TERMINATION

11.1 Term. This Agreement commences on the Effective Date and shall continue in
full force and effect until expiration of all royalty obligations hereunder.
Upon expiration of this Agreement, Merck’s licenses pursuant to this Agreement
shall become fully paid-up, perpetual licenses.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

28



--------------------------------------------------------------------------------

LOGO [g95256img0001.jpg]

 

11.2 Termination for Convenience. This Agreement shall not be terminable by
Coley except for specific reasons set forth in Sections 11.3. Merck may, without
cause and on ninety (90) days prior written notice, terminate this Agreement,
although Merck shall remain responsible for paying to Coley all fees and
Royalties due and owing under this Agreement up to the date of such termination.

11.3 Termination of this Agreement for Cause.

(a) Termination for Material Breach. Either Party may terminate this Agreement
by written notice to the other Party if the other Party is in breach of its
material obligations under this Agreement and has not cured such breach within
ninety (90) days after notice requesting cure of the breach; provided, however,
that in the event of a good faith dispute with respect to the existence of a
material breach, the ninety (90) day cure period shall be tolled until such time
as the dispute is resolved pursuant to Article 14 hereof.

(b) Bankruptcy. Either Party may terminate this Agreement upon the filing or
institution of bankruptcy, reorganization, liquidation or receivership
proceedings, or upon an assignment of a substantial portion of the assets for
the benefit of creditors by the other Party; provided, however, that in the case
of any involuntary bankruptcy proceeding such right to terminate shall only
become effective if the Party consents to the involuntary bankruptcy or such
proceeding is not dismissed within ninety (90) days after the filing thereof.

11.4 Sale of Remaining Inventory. Notwithstanding anything in this Agreement to
the contrary, in the event of termination of this Agreement, to the extent that
Merck and its Related Parties has Product or will have Product in inventory
after termination of this Agreement, Merck and its Related Parties shall be
granted the right to sell off such remaining inventory of Product.

11.5 Effect of Termination of this Agreement.

Upon termination of this Agreement by Merck pursuant to Section 11.2 or
Section 11.3(a), or by Coley pursuant to Section 11.3, immediately upon the
effective date of such termination:

(a) Merck, and its Affiliates and Related Parties, will immediately cease to use
the Coley Technology in respect of the Products to which such termination is
applicable;

(b) Merck will, at is expense, immediately return, or destroy (at Merck’s
discretion) all Coley Information and all associated documents supplied under
this Agreement and must procure that its Related Parties to likewise; provided
that Merck shall be entitled to keep one copy of the preceding Information and
documents for legal recordkeeping purposes;

provided that where this Agreement is terminated in relation to certain Products
or Fields, Merck’s rights will continue in respect of the remaining Products or
Fields (as the case may be) and Merck may, and may allow its Affiliates and
Related Parties to retain such copies of Coley Information and documents to the
extent reasonably necessary for the continued exercise of such rights.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

29



--------------------------------------------------------------------------------

LOGO [g95256img0001.jpg]

 

11.6 Surviving Provisions.

(a) Termination or expiration of this Agreement will not affect:

(i) any rights or remedies of the Parties which may have accrued before the date
of termination or expiration; or

(ii) the rights and obligations of the Parties which by their nature survive
termination, including Article 1, Article 9, Section 10.6, Section 11.5,
Section 11.6, Section 11.7, Section 11.8, Section 12.6, Section 12.7,
Section 12.8, Article 13, Article 14 and Article 15.

(b) Expiration or termination of this Agreement shall not relieve the Parties of
any obligation accruing prior to such expiration or termination. Any expiration
or termination of this Agreement shall be without prejudice to the rights of
either Party against the other accrued or accruing under this Agreement prior to
expiration or termination, including without limitation the obligation to pay
Royalties for Product(s) Sold prior to such expiration or termination.

11.7 Sell Down Right. Notwithstanding anything in this Agreement to the
contrary, upon termination of this Agreement by Merck under Section 11.2 or
11.3(a) or by Coley under Section 11.3(a), Merck may, and may allow its Related
Parties to, during the period after the effective date of termination
(“Sell-Down Period”),

(a) complete the Manufacture of any material comprising partially Manufactured
Products;

(b) continue to Manufacture, import, market and sell Products in fulfillment of
any bona fide orders accepted by any of them before such effective date;

(c) continue to sell Products already Manufactured or to be Manufactured to
allow Merck to sell all remaining inventory of Products; and such terms of this
Agreement as necessary to give effect to this Section will continue to apply,
including the obligation to pay Royalty in respect of any Products Sold during
such period but, for the avoidance of doubt, Merck will have no right to
continue the Development of any Product and this Section will only apply in
respect of any Products for which Marketing Authorization has been obtained
prior to such date.

11.8 Termination by Merck Pursuant to Section 11.3(b). If this Agreement is
terminated by Merck pursuant to Section 11.3(b) due to the rejection of this
Agreement by or on behalf of Coley under Section 365 of the United States
Bankruptcy Code (“Code”), all licenses and rights to licenses granted under or
pursuant to this Agreement by Coley to Merck are, and shall otherwise be deemed
to be, for purposes of the Code, licenses of rights to “intellectual property”
as defined under Section 101(35A) of the Code. The Parties agree that Merck, as
a licensee of such rights under this Agreement, shall retain and may fully
exercise all of its rights and

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

30



--------------------------------------------------------------------------------

LOGO [g95256img0001.jpg]

 

elections under the Code, and that upon commencement of a bankruptcy proceeding
by or against Coley under the Code, Merck shall be entitled to a complete
duplicate of or complete access to (as Merck deems appropriate), any such
intellectual property and all embodiments of such intellectual property. Such
intellectual property and all embodiments thereof shall be promptly delivered to
Merck (a) upon any such commencement of a bankruptcy proceeding upon written
request therefore by Merck, unless Coley elects to continue to perform all of
its obligations under this Agreement or (b) if not delivered under (a) above,
upon the rejection of this Agreement by or on behalf of Coley upon written
request therefore by Merck.

12. REPRESENTATIONS, WARRANTIES, LIABILITY AND INDEMNITY

12.1 Mutual representations and Warranties. Each Party represents and warrants
to the other Party that:

(a) Organization. It is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, and has
all requisite power and authority, corporate or otherwise, to execute, deliver
and perform this Agreement.

(b) Authorization. The execution and delivery of this Agreement and the
performance by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate action and shall not violate (a) such
Party’s certificate of incorporation or bylaws, (b) any agreement, instrument or
contractual obligation to which such Party is bound in any material respect,
(c) any requirement of any Applicable Law, or (d) any order, writ, judgment,
injunction, decree, determination or award of any court or governmental agency
presently in effect applicable to such Party.

(c) Binding Agreement. This Agreement is a legal, valid and binding obligation
of such Party enforceable against it in accordance with its terms and
conditions.

(d) No Inconsistent Obligation. It is not under any obligation, contractual or
otherwise, to any Third Party that conflicts with or is inconsistent in any
respect with the terms of this Agreement or that would impede the diligent and
complete fulfilment of its obligations hereunder.

12.2 Additional Representations of Coley. Coley further represents and warrants
to Merck, as of the Effective Date, as follows:

(a) Existing Coley Patent Rights. The Coley Patent Rights listed on Schedule
1.17 as of the Effective Date (the “Existing Coley Patent Rights”) are existing
and, to Coley’s knowledge, the Existing Coley Patent Rights are not invalid or
unenforceable. In addition, all Coley Patent Rights as of the Effective Date are
set forth in Schedule 1.17. Coley has the right to enforce the Existing Coley
Patent Rights.

(b) Claims or Judgments. There are no claims, judgments or settlements against
Coley pending, or to the knowledge of Coley, threatened, that invalidate or seek
to invalidate the Existing Coley Patent Rights.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

31



--------------------------------------------------------------------------------

LOGO [g95256img0001.jpg]

 

(c) No Infringement. To the knowledge of Coley, no Third Party is infringing, or
threatening to infringe, the Existing Coley Patent Rights.

(d) No Litigation. There is no pending or, to the knowledge of Coley,
threatened, litigation that alleges that Coley’s proposed activities or the
granting of rights by Coley under this Agreement would infringe or
misappropriate any intellectual property rights of any Third Party. In addition,
to the knowledge of Coley and its Affiliates, there is no action, claim, demand,
suit, proceeding, arbitration, grievance, citation, summons, subpoena, inquiry
or investigation of any nature, civil, criminal, regulatory or otherwise, in Law
or in equity, pending or relating to or threatened against Coley, in each case
in connection with the CpG 7909, the Product or any Coley Technology or against
or relating to the transactions contemplated by this Agreement.

(e) Provision of Information. To the knowledge of Coley, (a) Coley has given
Merck full access, prior to the Effective Date of this Agreement, to all
Information Controlled by Coley regarding CpG 7909 or has caused its Third
Parties to disclose all Information Controlled by such Third Party (including
Information on the design of and results from all in vitro studies); animal
efficacy studies; formulation and bioavailability studies; preclinical toxicity;
and clinical safety data and pharmacokinetics from all ongoing or completed
Phase I Clinical Trials and Phase II Clinical Trials that is, or would
reasonably be expected to be, material to the Development or Commercialization
of CpG 7909 and Products contemplated in this Agreement and (b) there is no
other Information other than as described in subsection (a) that Coley has not
otherwise provided to Merck.

(f) No Third Party Licensors. None of the rights of Coley or its Affiliates
under the Coley Patent Rights in the Field or Coley Technology in the Field have
been licensed or otherwise made available (including without limitation pursuant
to any immunity from suit arrangement) to Coley or its Affiliates from a Third
Party. Coley and/or its Affiliates own or control valid and enforceable rights
in the Coley Patent Rights and Coley Technology in the Field, in each case, free
of any lien, encumbrance, charge, security interest, mortgage or other similar
restriction.

(g) Material Correspondence. Coley and each of its Affiliates has heretofore
disclosed to Merck all material correspondence and contact information between
Coley and each of its Affiliates and the FDA and any other Regulatory
Authorities regarding CpG 7909.

(h) Encumbered Use. Except as otherwise specifically set forth in the Agreement,
Coley has not previously assigned, transferred, conveyed or otherwise encumbered
its right, title and interest in the Field in the Existing Coley Patent Rights
and Coley Know-How that would otherwise adversely affect or impact the
Development and Commercialization of CpG 7909 and Products within the Field as
contemplated under this Agreement.

12.3 Additional Representations and Covenants. Coley hereby represents and
covenants to Merck that, to Coley’s knowledge, the UIRF Agreement and OHRI
Agreement are valid, binding and enforceable in accordance with their terms and
that Coley has not received notice that is in

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

32



--------------------------------------------------------------------------------

LOGO [g95256img0001.jpg]

 

breach of those agreements and there is no basis for a valid claim that Coley is
in breach of its obligations under either of those agreements. Coley further
covenants that it shall take all reasonable steps to maintain in full force and
effect the UIRF and OHRI agreements and that it will not undertake any action
that would allow either UIRF or OHRI to terminate their respective agreements
with Coley.

12.4 Warranty Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY WARRANTY WITH RESPECT TO ANY TECHNOLOGY,
GOODS, SERVICES, RIGHTS OR OTHER SUBJECT MATTER OF THIS AGREEMENT AND EACH PARTY
HEREBY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NONINFRINGEMENT.

12.5 Limited Liability. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER
PARTY UNDER THIS AGREEMENT FOR ANY LOSS OF PROFITS, LOSS OF BUSINESS OR
INTERRUPTION OF BUSINESS, OR FOR ANY OTHER CONSEQUENTIAL DAMAGES OF ANY KIND,
EVEN If SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH LOSS OR DAMAGES
PROVIDED, HOWEVER, THIS LIMITATION SHALL NOT LIMIT THE INDEMNIFICATION
OBLIGATION OF SUCH PARTY UNDER THE PROVISIONS OF SECTION 12.6 AND SECTION 12.7
FOR SUCH DAMAGES CLAIMED BY A THIRD PARTY. IN NO CASE SHALL EITHER PARTY BE
LIABLE FOR ANY REPRESENTATION OR WARRANTY MADE BY THE OTHER PARTY TO ANY THIRD
PARTY. THE FOREGOING LIMITATION OF LIABILITY SHALL NOT APPLY TO THE EXTENT OF A
PARTY’S GROSS NEGLIGENCE OR WILFUL MISCONDUCT.

12.6 Indemnity by Merck. Merck shall protect, defend, indemnify and hold Coley
its Affiliates and their respective directors, officers, employees and agents
and their respective successors and permitted assigns (collectively, the “Coley
Indemnified Parties”), harmless from any and all Liabilities which arise out of
or result from:

(a) a misrepresentation or breach by Merck of any of its representations,
warranties, covenants, agreements or obligations under this Agreement; or

(b) the negligence, recklessness or willful misconduct of Merck in the
performance of its obligations under this Agreement.

(c) the use, promotion, manufacture, commercialization, distribution, offering
for sale, sale or importation by Merck or any of its Affiliates of a Product, to
the extent such Liabilities are not related to the CpG 7909;

provided, however, that Merck shall not be required to indemnify, hold harmless
or defend any Coley Indemnified Party against any claim to the extent arising
out of or related to (y) Coley’s breach of any of its representations,
warranties or covenants set forth in this Agreement, or (z) any Coley
Indemnified Party’s negligence or willful misconduct, or failure to comply with
all Applicable Laws.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

33



--------------------------------------------------------------------------------

LOGO [g95256img0001.jpg]

 

12.7 Indemnity by Coley. Coley shall protect, defend, indemnify and hold Merck,
its Affiliates and their respective directors, officers, employees and agents
and their respective successors and permitted assigns (collectively, the “Merck
Indemnified Parties”), harmless from any and all Liabilities which arise out of
or result from:

(a) a misrepresentation or breach by Coley of any of its representations,
warranties, covenants, agreements or obligations under this Agreement; or

(b) the negligence, recklessness or willful misconduct of Coley in the
performance of its obligations under this Agreement;

provided, however, that Coley shall not be required to indemnify, hold harmless
or defend any Merck Indemnified Party against any claim to the extent arising
out of or related to (y) Merck’s breach of any of its representations,
warranties or covenants set forth in this Agreement, or (z) any Merck
Indemnified Party’s negligence or willful misconduct, or failure to comply with
all Applicable Laws.

12.8 Notification of Claims; Conditions to Indemnification Obligations. The
Parties shall promptly notify each other of any claims or suits with respect to
which indemnification under this Agreement is or could be sought. The Party
requesting indemnification shall permit the indemnifying Party to assume the
defense of such claims or suits giving rise to the request at the indemnifying
Party’s sole expense. The Party requesting indemnification shall cooperate with
the indemnifying Party in such defense when reasonably requested to do so. In no
event shall the indemnifying Party compromise or settle any claim or suit in a
manner that admits fault or negligence on the part of the indemnified party, or
that would otherwise adversely affect any rights of the indemnified party,
without the prior written consent of the indemnified Party. The indemnifying
Party shall have no liability under this Section 12.8 with respect to claims or
suits settled or compromised without the indemnifying Party’s prior knowledge
and express written consent.

13. TAXES AND COST OF AGREEMENT

13.1 Withholding Tax. If Applicable Laws, rules or regulations require
withholding of income or other taxes imposed upon any payments made by Merck to
Coley under Article 6 and Article 7 of the Agreement, Merck shall make such
withholding payments as may be required and shall subtract such withholding
payments from such payments. Merck shall submit appropriate proof of payment of
the withholding taxes to Coley within a reasonable period of time. Merck shall
promptly provide Coley with the official receipts. Merck shall render Coley
reasonable assistance in order to allow Coley to obtain the benefit of any
present or future treaty against double taxation which may apply to such
payments. If Merck did not withhold taxes, in whole or in part, in connection
with any payment it made to Coley under the Agreement and a tax authority
subsequently disagrees with Merck’s interpretation of the withholding rules and
finds that Merck had a duty to withhold taxes and such taxes were assessed
against and paid by Merck, then Coley will indemnify and hold harmless Merck
from and against such taxes (including interest). If Merck makes a claim under
this section, it will comply with the obligations imposed by this section as if
Merck had withheld taxes from a payment to Coley.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

34



--------------------------------------------------------------------------------

LOGO [g95256img0001.jpg]

 

13.2 Costs of Agreement. Each Party bears its own costs arising out of the
negotiation, preparation and execution of this Agreement.

14. DISPUTE RESOLUTION

14.1 Arbitration. The Parties shall negotiate in good faith and use reasonable
efforts to settle any dispute, controversy or claim arising from or related to
this Agreement, the breach thereof, the construction thereof, or the rights,
duties or Liabilities of either Party hereunder. If the Parties do not fully
settle, and a Party wishes to pursue the matter, each such dispute, controversy
or claim that is not an “Excluded Claim” shall be finally resolved by binding
arbitration (each, an “Arbitration Matter”) in accordance with the Commercial
Arbitration Rules and Supplementary Procedures for Large Complex Disputes of the
American Arbitration Association (“AAA”), and judgment on the arbitration award
may be entered in any court having jurisdiction thereof. Except to the extent
necessary to confirm an award or decision or as may be required by Applicable
Laws, neither Party nor an arbitrator may disclose the existence, content, or
results of an arbitration without the prior written consent of both Parties. In
no event shall an arbitration be initiated after the date when commencement of a
legal or equitable proceeding based on the Arbitration Matter would be barred by
the applicable New York statute of limitations.

(a) Arbitration Procedures. The following procedures shall apply:

(i) The arbitration shall be conducted by a panel of three (3) persons
experienced in the pharmaceutical and/or Vaccine business who are independent of
both Parties. Within thirty (30) days after initiation of arbitration, each
Party shall select one person to act as arbitrator and the two Party-selected
arbitrators shall select a third arbitrator within thirty (30) days of their
appointment. If the arbitrators selected by the Parties are unable or fail to
agree upon the third arbitrator, the third arbitrator shall be appointed by the
AAA. The place of arbitration shall be New York City, New York, and all
proceedings and communications shall be in English.

(ii) Either Party may apply to the arbitrators for interim injunctive relief
until the arbitration decision is rendered or the Arbitration Matter is
otherwise resolved. Either Party also may, without waiving any right or remedy
under this Agreement, seek from any court having jurisdiction any injunctive or
provisional relief necessary to protect the rights or property of that Party
pending resolution of the Arbitration Matter pursuant to this Section 14.1. The
arbitrators shall have no authority to award punitive or any other type of
damages not measured by a Party’s compensatory damages. Each Party shall bear
its own costs and expenses and attorneys’ fees, and the Party that does not
prevail in the arbitration proceeding shall pay the arbitrators’ fees and an
equal share of the arbitrators’ fees and any administrative fees of arbitration.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

35



--------------------------------------------------------------------------------

LOGO [g95256img0001.jpg]

 

(iii) The Parties agree that, in the event of an Arbitration Matter involving
the alleged breach of this Agreement, neither Party may terminate this Agreement
until resolution of the Arbitration Matter pursuant to this Section 14.1.

(iv) The Parties hereby agree that any disputed performance or suspended
performance pending the resolution of an Arbitration Matter that the arbitrators
determine to be required to be performed by a Party must be completed within a
reasonable time period following the final decision of the arbitrators.

(v) The Parties hereby agree that any monetary payment to be made by a Party
pursuant to a decision of the arbitrators shall be made in United States
dollars, free of any tax or other deduction. The Parties further agree that the
decision of the arbitrators shall be the sole, exclusive and binding remedy
between them regarding determination of Arbitration Matters presented.

14.2 Certain Definition. As used in this Article, the term “Excluded Claim”
means a dispute, controversy or claim that concerns (a) the validity or
infringement of a patent, trademark or copyright; or (b) any antitrust,
anti-monopoly or competition law or regulation, whether or not statutory.

14.3 Relief from Performance during Force Majeure. A Party will not be liable
for non-performance or delay in performance caused by any event of Force Majeure
provided however that the affected Party must:

(a) promptly notify the other Party of any event of Force Majeure; and

(b) exert prompt commercial efforts to eliminate, cure or overcome any such
event of Force Majeure and to resume performance with all possible speed,

provided further that nothing will oblige the affected Party to settle on terms
unsatisfactory to such Party, any strike, lock-out or other labor difficulty or
any investigation or proceeding by any governmental authority

15. MISCELLANEOUS.

15.1 Notices. Any notice, demand, consent or other communication (“Notice”)
given or made under this Agreement:

(a) must be in writing and signed by a person duly authorized by the sender;

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

36



--------------------------------------------------------------------------------

LOGO [g95256img0001.jpg]

 

(b) must be delivered to the intended recipient by prepaid post (if posted to an
address in another country, by registered airmail) or by hand or fax to the
address or fax number below or the address or fax number last notified by the
intended recipient to the sender:

 

(i) to Coley    Coley Pharmaceutical Group, Inc.    93 Worchester Street   
Suite 101    Wellesley, Massachusetts 02481    Attention: President and CEO   
Facsimile No.: (781) 431-6403 with a copy to    Coley Pharmaceutical Group, Inc.
   93 Worchester Street    Suite 101    Wellesley, Massachusetts 02481   
Attention: General Counsel    Facsimile No.: (781) 431-6403 (ii) to Merck   
Merck & Co., Inc.    One Merck Drive    P.O. Box 100, WS#A-65    Whitehouse
Station, NJ 08889-0100    Facsimile No.: (908) 735-1370 and    Merck & Co., Inc.
   Attention: Chief Licensing Officer    P.O. Box 100, WS2A-30    Whitehouse
Station, NJ 08889-0100    Facsimile: (908) 735-1202

(c) will be taken to be duly given or made:

(i) in the case of delivery in person, when delivered;

(ii) in the case of delivery by post, two (2) Business Days after the date of
posting (if posted to an address in the same country) or seven (7) Business Days
after the date of posting (if posted to an address in another country); and

(iii) in the case of fax, on receipt by the sender of a transmission control
report from the dispatching machine showing the relevant number of pages and the
correct destination fax machine number or name of recipient and indicating that
the transmission has been made without error,

but if the result is that a Notice would be taken to be given or made on a day
that is not a Business Day in the place to which the Notice is received or is
later than 4.00 p.m. (local time) at the place where Notice is received it will
be taken to have been duly given or made at the commencement of business on the
next Business Day in that place.

15.2 Integration. This Agreement contains the entire understanding of the
Parties with respect to the subject matter of this Agreement (except for
Existing Agreements) and the licenses granted hereunder. All express or implied
agreements and understandings, either oral or written, with regard to the
subject matter or the licenses granted hereunder are superseded by the terms of
this Agreement.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

37



--------------------------------------------------------------------------------

LOGO [g95256img0001.jpg]

 

15.3 Amendment. No amendment or variation of this Agreement is valid or binding
on a Party unless made in writing and executed by all Parties.

15.4 Severability of Provisions. If any one or more of the provisions contained
in this Agreement is held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, unless the absence
of the invalidated provision(s) adversely affects the substantive rights of the
Parties. The Parties shall in such an instance use their best efforts to replace
the invalid, illegal or unenforceable provision(s) with valid, legal and
enforceable provision(s) which, insofar as practical, implement the purposes of
this Agreement.

15.5 Affiliates. Each Party may perform its obligations hereunder personally or
through one of more Affiliates, although each Party shall nonetheless be solely
responsible for the performance of its Affiliates. Neither Party shall permit
any of its Affiliates to commit any act (including any act or omission) which
such Party is prohibited thereunder from committing directly.

15.6 No Waiver. No failure to exercise or any delay in exercising any right,
power or remedy by a Party operates as a waiver. A single or partial exercise of
any right, power or remedy does not preclude any other or further exercise of
that or any other right, power or remedy. A waiver is not valid or binding on
the Party granting that waiver unless made in writing.

15.7 Waiver of Rule of Construction. Each Party has had the opportunity to
consult with counsel in connection with the review drafting and negotiation of
this Agreement. Accordingly the rule of construction that any ambiguity in this
Agreement shall be construed against the drafting Party shall not apply.

15.8 Assignment/Change of Control.

(a) Except as provided in this Section 15.8, this Agreement may not be assigned
or otherwise transferred, nor may any right or obligation hereunder be assigned
or transferred, by either Party without the consent of the other Party.

(b) Merck may, without Coley’s consent, assign this Agreement and its rights and
obligations hereunder in whole or in part to a Merck Affiliate or in connection
with a Change of Control.

(c) Coley may, without Merck’s consent, assign this Agreement and its rights and
obligations hereunder in whole in connection with a Change of Control; provided,
however, that Coley must notify Merck at least thirty (30) days prior to
completion of any such Change of Control except that in the case of a Change of
Control as set forth in Subsection 1.12(3) only, Coley shall provide Merck such
notice thirty (30) days after Coley becomes aware of such Change of Control.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

38



--------------------------------------------------------------------------------

LOGO [g95256img0001.jpg]

 

(d) In connection with a Competing Pharma Change of Control with respect to
Coley, Merck shall have the right, at any time after receipt of such notice, to

(i) limit its obligations to provide Coley Royalty related reports pursuant to
Section 7.1(f) to reporting only Merck’s worldwide Royalty obligations;

(ii) require Coley, including the Change of Control party, to adopt reasonable
procedures to be agreed upon in writing with Merck to prevent the disclosure of
any Information of Merck and its Affiliates and other information with respect
to the development of CpG 7909 and Products (collectively “Sensitive
Information”) beyond Coley personnel having access to and knowledge of Sensitive
Information prior to the Change of Control and to control the dissemination of
Sensitive Information disclosed after the Change of Control. The purposes of
such procedures shall be to strictly limit such disclosures to only those
personnel having a need to know Sensitive Information in order for Coley to
perform its obligations under this Agreement and to prohibit the use of
Sensitive Information for competitive reasons against Merck and its Related
Parties, including without limitation, the use of Sensitive Information for the
development or commercialization of competing products.

(e) Any permitted assignee shall assume all assigned obligations of its assignor
under this Agreement. Any attempted assignment not in accordance with this
Section 15.8 shall be void

15.9 Counterparts. This Agreement may be executed in any number of counterparts.
All counterparts together will be taken to constitute one instrument.

15.10 Governing law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York (USA), without
regard to the application of principles of conflicts of law. With respect to any
suit, action or proceeding relating to this Agreement (each, a “Proceeding”)
where such action is not required to be arbitrated under Article 14, each Party
irrevocably (i) subject to this Section 15.10, agrees and consents to be subject
to the exclusive jurisdiction of the United States District Court for the
District of Southern New York or any New York state court sitting in New York,
New York (any such court, the “Court”) and (ii) waives any objection which it
may have at any time to the laying of venue of any Proceeding brought in any
such Court as provided in this Section 15.10, waives any claim that such
Proceeding has been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceeding, that such Court does not have
any jurisdiction over such Party. Notwithstanding the foregoing, (a) if the
Court adjudicating such Proceeding refuses for any reason to exercise
jurisdiction over the dispute, either Party shall be free to bring such
Proceeding in any other Court in such state as provided above and, in the event
such other Court refuses for any reason to exercise jurisdiction over the
dispute, either Party shall be free to bring such Proceeding in any other court,
and (b) if any Party (the “Initiating Party”) commences a Proceeding in any
Court, the other Party (the “Defending Party”) shall possess and retain the
right to assert in that same Proceeding all claims and defenses that the
Defending Party may have against the Initiating Party, including, without
limitation, all counterclaims and setoffs. Each of Coley and its Affiliates
shall at all times maintain an agent for service of

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

39



--------------------------------------------------------------------------------

LOGO [g95256img0001.jpg]

 

process and any other documents in proceedings in New York, New York and hereby
designates Coley Pharmaceutical Group, Inc. as its agent. Each of Coley and its
Affiliates shall promptly provide Merck with written notice of any change in the
identity of such agent. Any pleading, judgment or other notice of legal process
shall be sufficiently served on each of Coley and its Affiliates if delivered to
its agent at its then current address. Notwithstanding anything to the contrary
contained herein, each Party shall be entitled to seek injunctive relief and
specific performance in any court in the world.

15.11 Third Party Beneficiaries. None of the provisions of this Agreement shall
be for the benefit of or enforceable by any Third Party, including, without
limitation, any creditor of either Party. No such Third Party shall obtain any
right under any provision of this Agreement or shall by reasons of any such
provision make any claim in respect of any debt, liability or obligation (or
otherwise) against either Party.

15.12 Independent Contractors. It is expressly agreed that Coley and Merck shall
be independent contractors and that the relationship between the Parties shall
not constitute a partnership, joint venture or agency. Neither Coley nor Merck
shall have the authority to make any statements, representations or commitments
of any kind, or to take any action, which shall be binding on the other Party,
without the prior written consent of the other Party.

15.13 Cumulative Remedies. No remedy referred to in this Agreement is intended
to be exclusive, but each shall be cumulative and in addition to any other
remedy referred to in this Agreement or otherwise available under law.

15.14 Waiver of Rule of Construction. Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement. Accordingly, the rule of construction that any ambiguity in this
Agreement shall be construed against the drafting Party shall not apply.

15.15 Further Assurances. Each of Coley and Merck agrees to duly execute and
deliver, or cause to be duly executed and delivered, such further instruments
and do and cause to be done such further acts and things, including, without
limitation, the filing of such additional assignments, agreements, documents and
instruments, as the other Party may at any time and from time to time reasonably
request in connection with this Agreement or to carry out more effectively the
provisions and purposes of, or to better assure and confirm unto such other
Party its rights and remedies under, this Agreement. Each person executing this
agreement on behalf of a Party represents and warrants his/her capacity and
authority to do so.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

40



--------------------------------------------------------------------------------

LOGO [g95256img0001.jpg]

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 

COLEY PHARMACEUTICAL GROUP, INC. By:   /s/  Robert L. Bratzler Name:   Robert L.
Bratzler, Ph.D. Title:   President and Chief Executive Officer MERCK AND CO.,
INC. By:   /s/  Mervyn J. Turner Name:   Dr. Mervyn J. Turner Title:   Sr. Vice
President, Worldwide Licensing and External Research

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

41



--------------------------------------------------------------------------------

LOGO [g95256img0001.jpg]

 

SCHEDULE 1.17

COLEY PATENT RIGHTS

[***]

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

42



--------------------------------------------------------------------------------

LOGO [g95256img0001.jpg]

 

SCHEDULE 1.25

DESCRIPTION OF CpG 7909

CpG 7909 means a phosphorothioate molecule of sequence
5’-TCGTCGTTTTGTCGTTTTGTCGTT-3’.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

43



--------------------------------------------------------------------------------

LOGO [g95256img0001.jpg]

 

SCHEDULE 1.53

OHRI AGREEMENT

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

44



--------------------------------------------------------------------------------

LOGO [g95256img0001.jpg]

 

SCHEDULE 1.73

UIRF AGREEMENT

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

45



--------------------------------------------------------------------------------

LOGO [g95256img0001.jpg]

 

SCHEDULE 9.6

PRESS RELEASE

LOGO [g95256img04.jpg]

 

Contact:    Media Contacts: Susan Hager    Karen L. Bergman or Senior Director,
Investor Relations and    Michelle Corral Corporate Communications    BCC
Partners (US) +1.781.431.9079    +1.650. 575.1509 or +1.415.794.8662
shager@coleypharma.com    kbergman@bccpartners.com    mcorral@bccpartners.com

Coley Pharmaceutical Group Licenses VaxImmune™ to Merck for

Use in Vaccine Programs

Wellesley, MA, April 12, 2007 – Coley Pharmaceutical Group, Inc. (Nasdaq: COLY)
today announced that Merck & Co., Inc. has licensed Coley’s VaxImmune™ vaccine
adjuvant for incorporation into vaccines being developed by Merck for certain
infectious diseases and Alzheimer’s disease.

Under the terms of the agreement, Merck has agreed to pay Coley an upfront
license fee of $4.0 million. Coley is also eligible to receive milestone
payments of up to $33 million as well as royalties from the sale of any products
that are commercialized under the agreement. Merck receives a worldwide,
non-exclusive license to VaxImmune for incorporation into vaccines for certain
infectious disease fields and Alzheimer’s disease as well as the option to add
additional fields to the license.

“We are delighted that Merck has licensed VaxImmune for use in its vaccine
programs,” said Robert L. Bratzler, President and Chief Executive Officer for
Coley Pharmaceutical Group. “Through their ability to boost the effectiveness of
vaccines, adjuvant technologies such as VaxImmune have the potential to provide
key product differentiators and contribute to the commercial success of
vaccines.”

VaxImmune is a proprietary Toll-like receptor 9 (TLR9) agonist designed to
induce both an enhanced antigen-specific antibody response and a natural killer
T-cell immune response when used in combination with prophylactic (preventative)
or therapeutic vaccines. VaxImmune has been included in approximately 35
clinical trials of vaccines in development for various cancer indications,
infectious diseases and biowarfare defense.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

46



--------------------------------------------------------------------------------

LOGO [g95256img0001.jpg]

 

About Coley Pharmaceutical Group

Coley Pharmaceutical Group, Inc. is an international biopharmaceutical company,
headquartered in Wellesley, Massachusetts, USA, that discovers and develops TLR
Therapeutics™, a new class of investigational drug candidates that direct the
human immune system to fight cancers, asthma and allergic diseases and to
enhance the effectiveness of vaccines. Coley has established a pipeline of TLR
Therapeutic product candidates currently advancing through clinical development
with partners and has additional product candidates in preclinical development.
Coley has product development, research and license agreements with Pfizer,
sanofi-aventis, GlaxoSmithKline, Novartis Vaccines & Diagnostics (formerly
Chiron), Merck and the United States government. For further information on
Coley Pharmaceutical Group please visit www.coleypharma.com.

Safe Harbor Statement

Certain statements in this news release concerning Coley’s business are
considered “forward-looking statements” within the meaning of the Private
Securities Litigation Reform Act of 1995. These statements include, but are not
limited to, those relating to Coley’s ability to form future VaxImmune
partnerships and the success of existing and future partnerships. Any or all of
the forward-looking statements in this press release may turn out to be wrong.
They can be affected by inaccurate assumptions Coley might make or by known or
unknown risks and uncertainties, including, but not limited to: the early stage
of product development; uncertainties as to the future success of ongoing and
planned clinical trials; the risk that results from early stage clinical trials
may not be indicative of results in later stage trials; the unproven safety and
efficacy of products under development; intellectual property rights and
litigation; competitive products; and other risks identified in Coley’s filings
with the Securities and Exchange Commission including, but not limited to,
Coley’s Annual Report on Form 10-K for the fiscal year ended December 31, 2006.
Consequently, no forward-looking statement can be guaranteed, and actual results
may vary materially. Coley undertakes no obligation to publicly update
forward-looking statements, whether because of new information, future events or
otherwise, except as required by applicable law.

# # #

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

47